


EXHIBIT 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

BUNGE MASTER TRUST

 

FIFTH AMENDED AND RESTATED POOLING AGREEMENT

 

Among

 

BUNGE FUNDING, INC.

 

BUNGE MANAGEMENT SERVICES, INC.,

as Servicer

 

and

 

THE BANK OF NEW YORK,

as Trustee

 

Dated as of June 28, 2004

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

 

 

SECTION 1.01.

Definitions

1

 

SECTION 1.02.

Other Definitional Provisions

1

 

 

 

 

ARTICLE II CONVEYANCE OF LOANS; REPRESENTATIONS, WARRANTIES AND COVENANTS

3

 

 

 

 

 

SECTION 2.01.

Conveyance of Loans

3

 

SECTION 2.02.

Acceptance by Trustee

6

 

SECTION 2.03.

Representations and Warranties of the Company Relating to the Company

6

 

SECTION 2.04.

Representations and Warranties of the Company Relating to the Purchased Loans

10

 

SECTION 2.05.

Adjustment Payment for Ineligible Loans

11

 

SECTION 2.06.

Affirmative Covenants of the Company

12

 

SECTION 2.07.

Negative Covenants of the Company

16

 

 

 

 

ARTICLE III RIGHTS OF HOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS

19

 

 

 

 

 

SECTION 3.01.

Establishment of Collection Account; Certain Allocations

19

 

 

 

 

ARTICLE IV ARTICLE IV IS RESERVED AND MAY BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO THE SERIES RELATING THERETO

25

 

 

 

 

ARTICLE V THE INVESTOR CERTIFICATES AND EXCHANGEABLE COMPANY INTEREST

25

 

 

 

 

 

SECTION 5.01.

The Investor Certificates

25

 

SECTION 5.02.

Authentication of Certificates

26

 

SECTION 5.03.

Registration of Transfer and Exchange of Investor Certificates

26

 

SECTION 5.04.

Mutilated, Destroyed, Lost or Stolen Investor Certificates

28

 

SECTION 5.05.

Persons Deemed Owners

29

 

SECTION 5.06.

Appointment of Paying Agent

29

 

SECTION 5.07.

Access to List of Investor Certificateholders’ Names and Addresses

30

 

SECTION 5.08.

Authenticating Agent

30

 

SECTION 5.09.

Tax Treatment

32

 

SECTION 5.10.

Exchangeable Company Interest

32

 

SECTION 5.11.

Book-Entry Certificates

35

 

SECTION 5.12.

Notices to Clearing Agency

36

 

--------------------------------------------------------------------------------


 

 

SECTION 5.13.

Definitive Certificates

36

 

 

 

 

ARTICLE VI OTHER MATTERS RELATING TO THE COMPANY

36

 

 

 

 

 

SECTION 6.01.

Liability of the Company

36

 

SECTION 6.02.

Limitation on Liability of the Company

37

 

 

 

 

ARTICLE VII EARLY AMORTIZATION EVENTS

37

 

 

 

 

 

SECTION 7.01.

Early Amortization Events

37

 

SECTION 7.02.

Additional Rights upon the Occurrence of Certain Events

38

 

 

 

 

ARTICLE VIII THE TRUSTEE

40

 

 

 

 

 

SECTION 8.01.

Duties of Trustee

40

 

SECTION 8.02.

Rights of the Trustee

42

 

SECTION 8.03.

Trustee Not Liable for Recitals

43

 

SECTION 8.04.

Trustee May Own Investor Certificates

44

 

SECTION 8.05.

Trustee’s Fees and Expenses

44

 

SECTION 8.06.

Eligibility Recitals

45

 

SECTION 8.07.

Resignation or Removal of Trustee

45

 

SECTION 8.08.

Successor Trustee

46

 

SECTION 8.09.

Merger or Consolidation of Trustee

46

 

SECTION 8.10.

Appointment of Co-Trustee or Separate Trustee

47

 

SECTION 8.11.

Tax Returns

48

 

SECTION 8.12.

Trustee May Enforce Claims Without Possession of Investor Certificates

48

 

SECTION 8.13.

Suits for Enforcement

49

 

SECTION 8.14.

Rights of Investor Certificateholders To Direct Trustee

49

 

SECTION 8.15.

Representations and Warranties of Trustee

50

 

SECTION 8.16.

Maintenance of Office or Agency

50

 

SECTION 8.17.

Limitation of Liability

50

 

SECTION 8.18.

Consequential Damages

50

 

 

 

 

ARTICLE IX TERMINATION

51

 

 

 

 

 

SECTION 9.01.

Termination of Trust

51

 

SECTION 9.02.

Optional Purchase and Final Termination Date of Investor Certificates of Any
Series

51

 

SECTION 9.03.

Final Payment with Respect to Any Series

53

 

SECTION 9.04.

Company’s Termination Rights

54

 

 

 

 

ARTICLE X MISCELLANEOUS PROVISIONS

54

 

 

 

 

 

SECTION 10.01.

Amendment

54

 

SECTION 10.02.

Protection of Right, Title and Interest to Trust

56

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 10.03.

Limitation on Rights of Holders

57

 

SECTION 10.04.

Governing Law

58

 

SECTION 10.05.

Notices

58

 

SECTION 10.06.

Severability of Provisions

58

 

SECTION 10.07.

Assignment

58

 

SECTION 10.08.

Investor Certificates Nonassessable and Fully Paid

59

 

SECTION 10.09.

Further Assurances

59

 

SECTION 10.10.

No Waiver; Cumulative Remedies

59

 

SECTION 10.11.

Counterparts

59

 

SECTION 10.12.

Third-Party Beneficiaries

59

 

SECTION 10.13.

Actions by Investor Certificateholders

60

 

SECTION 10.14.

Merger and Integration

60

 

SECTION 10.15.

Headings

60

 

SECTION 10.16.

No Setoff

60

 

SECTION 10.17.

No Bankruptcy Petition

60

 

SECTION 10.18.

Limitation of Liability

60

 

SECTION 10.19.

Certain Information

61

 

SECTION 10.20.

Responsible Officer Certificates; No Recourse

61

 

SECTION 10.21.

JPMorgan Chase Conflict Waiver

62

 

SECTION 10.22.

Conversion of Approved Currencies into Dollars

62

 

EXHIBITS

 

 

 

Exhibit A

 

Internal Operating Procedures Memorandum

 

 

 

SCHEDULES

 

 

 

Schedule 1

 

Daily Report

Schedule 2

 

Identification of the Trust Accounts

Schedule 3

 

Location of Chief Executive Office and Jurisdiction of Formation of the Company

 

 

 

ANNEX

 

 

 

Annex X

 

Definitions

 

iii

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED POOLING AGREEMENT, dated as of June 28, 2004 (as
amended, supplemented or otherwise modified in accordance with the terms hereof
and in effect from time to time, the “Pooling Agreement”), among BUNGE
FUNDING, INC., a Delaware corporation (the “Company”), BUNGE MANAGEMENT
SERVICES, INC., a Delaware corporation (in its capacity as servicer, the
“Servicer”), and THE BANK OF NEW YORK, a New York banking corporation, not in
its individual capacity, but solely as trustee (in such capacity, the
“Trustee”). This Pooling Agreement amends and restates that certain Fourth
Amended and Restated Pooling Agreement, dated as of May 1, 2003, as amended from
time to time, by and among the Company, the Servicer and the Trustee.

 

W I T N E S S E T H:

 

WHEREAS, prior to the date of this Pooling Agreement, (i) the Company and Bunge
Finance and Bunge Finance North America, each as Sellers, have entered into a
Sale Agreement (as amended, supplemented or otherwise modified from time to
time, the “Sale Agreement”) and (ii) the Company, the Servicer and the Trustee
have entered into a Servicing Agreement (as amended, supplemented or otherwise
modified from time to time, the “Servicing Agreement”);

 

WHEREAS, the parties hereto have entered into this Pooling Agreement in order to
create a master trust to which the Company will transfer all its right, title
and interest in, to and under the Purchased Loans and other Trust Assets now or
hereafter owned by the Company and such master trust shall, from time to time at
the direction of the Company (or the Servicer on its behalf), issue one or more
Series of Investor Certificates, representing interests in the Purchased Loans
and such other Trust Assets as specified in the Supplement related to such
Series;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.            Definitions. Capitalized terms used herein shall,
unless otherwise defined or referenced herein, have the meanings assigned to
such terms in Annex X (as amended, supplemented or otherwise modified and in
effect from time to time, “Annex X”) attached hereto which Annex X is
incorporated by reference herein.

 

SECTION 1.02.            Other Definitional Provisions.

 

(a)           All terms defined or incorporated by reference in this Agreement,
the Servicing Agreement or in any Supplement shall have such defined meanings
when

 

--------------------------------------------------------------------------------


 

used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(b)           As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined herein or
incorporated by reference herein, and accounting terms partly defined herein or
incorporated by reference herein to the extent not defined, shall have the
respective meanings given to them under GAAP. To the extent that the definitions
of accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; and Section, subsection,
Schedule, Exhibit and Appendix references contained in this Agreement are
references to Sections, subsections, Schedules, Exhibits and Appendices in or to
this Agreement unless otherwise specified.

 

(d)           The definitions contained herein or incorporated by reference
herein are applicable to the singular as well as the plural forms of such terms
and to the masculine as well as to the feminine and neuter genders of such
terms.

 

(e)           Where a definition contained herein or incorporated by reference
herein specifies that such term shall have the meaning set forth in the related
Supplement, the definition of such term set forth in the related Supplement may
be preceded by a prefix indicating the specific Series or Class to which such
definition shall apply.

 

(f)            Where reference is made in this Agreement or any related
Supplement to the principal amount of Purchased Loans, such reference shall,
unless explicitly stated otherwise, be deemed a reference to the Principal
Amount (as such term is defined in Annex X attached hereto) of such Purchased
Loans.

 

(g)           Any reference herein or in any other Transaction Document to a
provision of the Bankruptcy Code, Code, ERISA, 1940 Act or the UCC shall be
deemed a reference to any successor provision thereto.

 

(h)           Any reference herein to a Schedule, Exhibit or Appendix to this
Agreement shall be deemed to be a reference to such Schedule, Exhibit or
Appendix as it may be amended, modified or supplemented from time to time to the
extent that such Schedule, Exhibit or Appendix may be amended, modified or
supplemented (or any term or provision of any Transaction Document may be
amended that would have the effect of amending, modifying or supplementing
information contained in such Schedule, Exhibit or Appendix) in compliance with
the terms of the Transaction Documents.

 

2

--------------------------------------------------------------------------------


 

(i)            Any reference herein to any representation, warranty or covenant
“deemed” to have been made is intended to encompass only representations,
warranties or covenants that are expressly stated to be repeated on or as of
dates following the execution and delivery of this Agreement, and no such
reference shall be interpreted as a reference to any implicit, inferred, tacit
or otherwise unexpressed representation, warranty or covenant.

 

(j)            The words “include”, “includes” or “including” shall be
interpreted as if followed, in each case, by the phrase “without limitation”.

 

ARTICLE II

 

CONVEYANCE OF
LOANS; REPRESENTATIONS,
WARRANTIES AND COVENANTS

 

SECTION 2.01.            Conveyance of Loans.

 

(a)           By execution and delivery of this Agreement, the Company does
hereby assign, set over and otherwise convey to the Trust on the Effective Date
and from time to time on any Business Day on which the Servicer delivers a Daily
Report to the Trustee, for the benefit of the Holders, without recourse (except
as specifically provided herein), all its present and future right, title and
interest in, to and under:

 

(i)            the Purchased Loans acquired by the Company from the Sellers from
time to time prior to but not including the Trust Termination Date as indicated
in the Daily Report delivered to the Trustee on the Effective Date or such
Business Day;

 

(ii)           the Related Property;

 

(iii)          all Collections;

 

(iv)          all rights (including rescission, replevin or reclamation)
relating to any Purchased Loan or arising therefrom;

 

(v)           each of the Sale Agreement and the Servicing Agreement, including
in respect of each agreement, (A) all rights of the Company to receive monies
due and to become due under or pursuant to such agreement, whether payable as
fees, expenses, costs or otherwise, (B) all rights of the Company to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to such
agreement, (C) claims of the Company for damages arising out of or for breach of
or default under such agreement, (D) the right of the Company to amend, waive or
terminate such agreement, to perform thereunder and to compel performance and
otherwise exercise all remedies thereunder and (E) all other

 

3

--------------------------------------------------------------------------------


 

rights, remedies, powers, privileges and claims of the Company under or in
connection with such agreement (whether arising pursuant to such agreement or
otherwise available to the Company at law or in equity), including the rights of
the Company to enforce such agreement and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or in connection therewith (all of the foregoing set forth in subclauses
(v) (A) through (E), inclusive, the “Transferred Agreements”);

 

(vi)          the Collection Account, including (A) all funds and other
evidences of payment held therein and all certificates and instruments, if any,
from time to time representing or evidencing the Collection Account or any funds
and other evidences of payment held therein, (B) all investments of such funds
held in the Collection Account and all certificates and instruments from time to
time representing or evidencing such investments, (C) all notes, certificates of
deposit and other instruments from time to time hereafter delivered or
transferred to, or otherwise possessed by, the Trustee for and on behalf of the
Company in substitution for the then existing Collection Account and (D) all
interest, dividends, cash, instruments and other property from time to time
received, or otherwise distributed in respect of or in exchange for the then
existing Collection Account; and

 

(vii)         all proceeds of or payments in respect of any and all of the
foregoing clauses (i) through (vi) (including proceeds that constitute property
of the types described in clause (vi) above and including Collections).

 

Such property described in the foregoing clauses (i) through (vii), together
with all investments and all monies on deposit in any other bank account or
accounts maintained for the benefit of any Holders for payment to the Holders
shall constitute the assets of the Trust (collectively, the “Trust Assets”).

 

Subject to Section 5.09, although it is the intent of the parties to this
Agreement that the conveyance of the Company’s right, title and interest in, to
and under the Purchased Loans and the other Trust Assets pursuant to this
Agreement shall constitute a purchase and sale and not a loan, in the event that
such conveyance is deemed to be a loan, the Company hereby grants to the Trustee
for the benefit of the Holders to secure the Company Obligations a perfected
first priority security interest in all of the Company’s present and future
right, title and interest in, to and under the Purchased Loans and the other
Trust Assets, and that this Agreement shall be deemed to constitute a security
agreement under applicable law in favor of the Trustee, for the benefit of the
Investor Certificateholders.

 

(b)           The assignment, setover and conveyance to the Trust pursuant to
subsection 2.01(a) shall be made to the Trustee, on behalf of the Trust, and
each reference in this Agreement to such assignment, setover and conveyance
shall be construed accordingly. In connection with the foregoing assignment, the
Company and the Servicer agree to deliver to the Trustee each Trust Asset
evidencing a Purchased Loan or any

 

4

--------------------------------------------------------------------------------


 

Related Property with respect thereto (including any original document or
instrument necessary to effect or to perfect such assignment) in which the
transfer of an interest is being perfected under the relevant UCC or otherwise
by possession and not by filing a financing statement or similar document.
Without limiting the generality of the foregoing sentence, the Company and the
Servicer agree to deliver or cause to be delivered to the Trustee an original of
(i) any promissory note or other instrument, including but not limited to each
Loan Note, evidencing a Purchased Loan sold to the Trust (endorsed to the order
of the Trustee for the benefit of the Holders) and (ii) any chattel paper
evidencing a Purchased Loan sold to the Trust (endorsed to the order of the
Trustee for the benefit of the Holders).

 

Notwithstanding the assignment of the Transferred Agreements set forth in
subsection 2.01(a), the Company does not hereby assign or delegate any of its
duties or obligations under the Sale Agreement to the Trust or the Trustee, and
neither the Trust nor the Trustee accepts such duties or obligations, and the
Company shall continue to have the right and the obligation to purchase Eligible
Loans sold by the Sellers thereunder from time to time and to consummate the
other transactions and take any actions contemplated thereby. The foregoing
assignment, set-over and conveyance does not constitute and is not intended to
result in a creation or an assumption by the Trust, the Trustee, any Investor
Certificateholder or the Company, in its capacity as a Holder, of any obligation
of the Servicer, the Company, the Sellers, or any other Person in connection
with the Purchased Loans or under any agreement or instrument relating thereto,
including, without limitation, any obligation to any Obligor.

 

In connection with such assignment, the Company agrees to record and file, or
cause to be recorded or filed, at its own expense, any financing statements or
other similar filings (and continuation statements with respect to such
financing statements or other similar filings when applicable), (i) with respect
to the Purchased Loans and (ii) with respect to any other Trust Assets for which
a security interest may be perfected under the relevant UCC or other applicable
laws, legislation or similar statute by such filing, in each case meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary to perfect and maintain perfection of the assignment of the Purchased
Loans and such other Trust Assets (excluding returned merchandise) to the Trust,
and to deliver a file-stamped copy or certified statement of such financing
statement (or other similar filing) or other evidence of such filing to the
Trustee on or prior to the date of issuance of any Investor Certificates or the
Exchangeable Company Interest. Until the termination of this Agreement, the
Company and the Servicer upon its written instruction hereby irrevocably
authorizes the Trustee to file one or more financing or continuation statements
(or other similar filing), and amendments thereto provided to it, relative to
all or any part of the Purchased Loans and the other Loan Assets sold or to be
sold by the Company without the signature of the Company to the extent permitted
by applicable law. Notwithstanding the immediately preceding sentence, the
Trustee shall have no responsibility nor be under any obligation whatsoever to
file such financing statement (or other similar filing), or a continuation
statement to such financing statement (or other similar filing), or to make any
other filing under the UCC or other applicable laws, legislation or similar
statute in connection with such transfer. The Trustee shall be entitled to
conclusively rely on (i) the filings (or other

 

5

--------------------------------------------------------------------------------


 

similar filings) made by or on behalf of the Company without any independent
investigation and (ii) the Company’s obligation to make such filings as evidence
that such filings have been made.

 

In connection with such assignment, the Company further agrees, at its own
expense, on each Loan Purchase Date, (a) to cause the Servicer to indicate, in
the Servicer’s computer files maintained on behalf of the Company containing the
master database of Purchased Loans and to cause (or cause the Servicer to cause)
each Seller to indicate in its records containing its master database of
Purchased Loans, that Purchased Loans have been conveyed to the Company or the
Trust, as the case may be, pursuant to the Sale Agreement or this Agreement,
respectively, for the benefit of the Holders and (b) to deliver or transmit or
cause the Servicer on behalf of the Company to deliver or transmit to the
Trustee a Daily Report containing at least the information specified in Schedule
1 as to all Purchased Loans, as of each related Loan Purchase Date.

 

SECTION 2.02.            Acceptance by Trustee.

 

(a)           The Trustee hereby acknowledges its acceptance on behalf of the
Trust of all right, title and interest in, to and under the property, now
existing and hereafter created, assigned to the Trust pursuant to Section 2.01
and declares that it shall maintain such right, title and interest, upon the
trust herein set forth, for the benefit of all Holders. The Trustee shall
maintain a copy of each Monthly Settlement Statement and Daily Report, as
delivered to it from time to time, at the Corporate Trust Office.

 

(b)           The Trustee shall have no power to create, assume or incur
indebtedness or other liabilities in the name of the Trust other than as
contemplated in this Agreement.

 

SECTION 2.03.            Representations and Warranties of the Company Relating
to the Company. The Company hereby represents and warrants to the Trustee and
the Trust, for the benefit of the Holders, as of the Effective Date and as of
the Issuance Date of each Series, that:

 

(a)           Organization; Powers. The Company (i) is a company duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (iii) is qualified to do business in, and is in good
standing in, every jurisdiction where the nature of its business so requires,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect and (iv) has the corporate power and
authority to execute, deliver and perform its obligations under each of the
Transaction Documents and each other agreement or instrument contemplated hereby
to which it is or will be a party.

 

(b)           Authorization. The execution, delivery and performance by the
Company of each of the Transaction Documents to which it is a party and the
performance of the Transactions (i) have been duly authorized by all requisite
corporate

 

6

--------------------------------------------------------------------------------

 

and, if required, stockholder action and (ii) will not (A) violate (1) any
Requirement of Law or (2) any provision of any Transaction Document or any other
material Contractual Obligation to which the Company is a party or by which it
or any of its property is or may be bound, (B) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any Transaction
Document or any other material Contractual Obligation or (C) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Company (other than any Lien
created hereunder or contemplated or permitted hereby).

 

(c)           Enforceability.  This Agreement has been duly executed and
delivered by the Company and constitutes, and each other Transaction Document to
which the Company is a party when executed and delivered by the Company will
constitute, a legal, valid and binding obligation of the Company enforceable
against it in accordance with its respective terms, subject (a) to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors rights generally, from time to time in
effect and (b) to general principles of equity (whether enforcement is sought by
a proceeding in equity or at law).

 

(d)           Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (i) the
filing of UCC financing statements (or similar filings) in any applicable
jurisdictions necessary to perfect the Trust’s ownership or security interest in
the Purchased Loans, and (ii) such as have been made or obtained and are in full
force and effect; provided, that the Company makes no representation or warranty
as to whether any action, consent, or approval of, registration or filing with
or any other action by any Governmental Authority is or will be required in
connection with the distribution of the Certificates and Interests.

 

(e)           Litigation; Compliance with Laws.

 

(i)            There are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Company, threatened against the Company or affecting the Company or any
properties, revenues or rights of the Company (i) which involve this Agreement
or any of the other Transaction Documents or any of the Transactions, (ii) which
could reasonably be expected to affect adversely the income tax or franchise tax
attributes of the Trust under the United States federal or any state or
franchise tax systems or (iii) for which there exists a reasonable possibility
of an outcome that would result in a Material Adverse Effect.

 

(ii)           The Company is not in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, which would
reasonably be expected to have a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

(iii)          The Company has complied with all applicable provisions of its
organizational or governing documents and, in all material respects, any other
Requirements of Law with respect to the Company, its business and properties and
the Trust Assets.

 

(f)            Agreements.

 

(i)            The Company has no Contractual Obligations other than (A) the
Transaction Documents to which it is a party and (B) any other agreements or
instruments that the Company is not prohibited from entering into by subsection
2.07(f) and that, in the aggregate, neither contain payment obligations or other
liabilities on the part of the Company in excess of $100,000 nor would upon
default result in a Material Adverse Effect.  Other than the restrictions
created by the Transaction Documents, the Company is not subject to any
corporate restriction that could reasonably be expected to have a Material
Adverse Effect.

 

(ii)           The Company is not in default in any material respect under any
provision of any Transaction Document or any other material Contractual
Obligation to which it is a party or by which it or any of its properties or
assets are or may be bound.

 

(g)           Federal Reserve Regulations.

 

(i)            The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(ii)           No part of the proceeds from the issuance of any Investor
Certificates will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.

 

(h)           Investment Company Act.  Neither the Company nor the Trust is an
“investment company”, or a company “controlled” by an “investment company” as
defined in, or subject to regulation under, the 1940 Act.

 

(i)            No Early Amortization Event.  No Early Amortization Event or
Potential Early Amortization Event has occurred and is continuing.

 

(j)            Tax Returns.  The Company has filed or caused to be filed all
material tax returns and has paid or caused to be paid or made adequate
provision for all taxes due and payable by it and all assessments received by it
except to the extent that any failure to file or nonpayment (i) is being
contested in good faith in appropriate

 

8

--------------------------------------------------------------------------------


 

proceedings and for which adequate reserves are maintained in accordance with
GAAP or (ii) could not reasonably be expected to result in a Material Adverse
Effect.

 

(k)           Location of Records; Chief Executive Office; Jurisdiction of
Formation.  The offices at which the Company keeps its records concerning the
Purchased Loans either (x) are located at the addresses set forth for the
Sellers on Schedule 3 of the Sale Agreement or (y) the Company has notified the
Trustee of the location thereof in accordance with the provisions of subsection
2.07(g) of this Agreement.  The chief executive office of the Company is located
at the address set forth on Schedule 3.  As of the date hereof, the state and
county where the chief executive office of the Company is located has not
changed in the past four months.  The Company was formed in the State of
Delaware.

 

(l)            Solvency.  No Insolvency Event with respect to the Company has
occurred and the transfer of the Purchased Loans by the Company to the Trust has
not been made in contemplation of the occurrence thereof.  Both prior to and
after giving effect to the transactions occurring on the Effective Date and each
Issuance Date, the Company is and will be Solvent.  The Company does not intend
to, nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing of and amounts of cash to
be received by it and the timing of and amounts of cash to be payable in respect
of its Indebtedness.

 

(m)          Subsidiaries.  The Company has no Subsidiaries.

 

(n)           Names.  The legal name of the Company is as set forth in this
Agreement.  The Company has no trade names, fictitious names, assumed names or
“doing business as” names.

 

(o)           Liabilities. Other than, (i) the liabilities, commitments or
obligations (whether absolute, accrued, contingent or otherwise) arising under
or in respect of the Transaction Documents and (ii) immaterial amounts due and
payable in the ordinary course of business of a special-purpose company, the
Company does not have any liabilities, commitments or obligations (whether
absolute, accrued, contingent or otherwise), whether due or to become due.

 

(p)           Collection Account.  Except to the extent otherwise permitted
under the terms of this Agreement, the Collection Account is free and clear of
any Lien (except for Trustee Liens).

 

(q)           Company Material Adverse Effect.  Since the Effective Date no
event has occurred which has had a Material Adverse Effect.

 

(r)            Bulk Sales.  The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” law by the Company in
the United States.

 

9

--------------------------------------------------------------------------------


 

The representations and warranties as of the date made set forth in this
Section 2.03 shall survive the transfer and assignment of the Trust Assets to
the Trust.  Upon discovery by a Responsible Officer of the Company or the
Servicer or by a Responsible Officer of the Trustee of a breach of any of the
foregoing representations and warranties with respect to any Outstanding
Series as of the Issuance Date of such Series, the party discovering such breach
shall give prompt written notice to the other parties and to the Letter of
Credit Agent and the Administrative Agent.  The Trustee’s obligations in respect
of any breach are limited as provided in subsection 8.02(g).

 

SECTION 2.04.            Representations and Warranties of the Company Relating
to the Purchased Loans.  The Company hereby represents and warrants to the
Trustee and the Trust, for the benefit of the Holders, with respect to each
Purchased Loan transferred to the Trust as of the related Loan Purchase Date,
unless, in either case, otherwise stated in the applicable Supplement or unless
such representation or warranty expressly relates only to a prior date, that:

 

(a)           Loan Description.  As of the related Loan Purchase Date, the Daily
Report delivered or transmitted pursuant to subsection 2.01(b) sets forth in all
material respects a complete listing of all Purchased Loans, aggregated by
Obligor, to be sold to the Trust on the related Loan Purchase Date and the
information contained therein in accordance with Schedule 1 with respect to each
such Purchased Loan is true and correct (except for any errors or omissions that
do not result in material impairment of the interests, rights or remedies of the
Trustee or the Investor Certificateholders with respect to any Purchased Loan)
as of the related Loan Purchase Date.

 

(b)           No Liens.  Each Purchased Loan existing on the Effective Date or,
in the case of Purchased Loans transferred to the Trust after the Effective
Date, on the related Loan Purchase Date has been conveyed to the Trust free and
clear of any Lien, except for Permitted Liens and Trustee Liens.

 

(c)           Eligible Loan.  To the best of the Company’s knowledge, on the
Effective Date, each Purchased Loan transferred to the Trust that is included in
the calculation of the initial Aggregate Loan Amount is an Eligible Loan and, in
the case of Purchased Loans transferred to the Trust after the Effective Date,
on the related Loan Purchase Date, each such Purchased Loan that is included in
the calculation of the Aggregate Loan Amount on such related Loan Purchase Date
is an Eligible Loan.

 

(d)           Filings.  All filings and other acts (including but not limited to
the acts required by subsection 2.01(b) and notifying related Obligors of the
assignment of a Purchased Loan, except to the extent that the relevant UCC and
other similar laws (to the extent applicable) permit the Company (or its
assignees) to provide such notification subsequent to the applicable Loan
Purchase Date without materially impairing the Trust’s ownership or security
interest in the Trust Assets and without incurring material expenses in
connection with such notification) necessary or advisable under the relevant UCC
or under other applicable laws of jurisdictions outside the United States (to
the extent applicable) shall have been made or performed in order to grant the
Trust on the

 

10

--------------------------------------------------------------------------------


 

applicable Loan Purchase Date a full legal and beneficial ownership or first
priority perfected security interest in respect of all Purchased Loans.

 

The representations and warranties as of the date made set forth in this
Section 2.04 shall survive the transfer and assignment of the Trust Assets to
the Trust.  Upon discovery by a Responsible Officer of the Company or the
Servicer or a Responsible Officer of the Trustee of a breach of any of the
representations and warranties (or of any Purchased Loan encompassed by the
representation and warranty in subsection 2.04(c) not being an Eligible Loan as
of the relevant Loan Purchase Date), the party discovering such breach shall
give prompt written notice to the other parties and to the Letter of Credit
Agent and the Administrative Agent. The Trustee’s obligations in respect of any
breach are limited as provided in subsection 8.02(g).

 

SECTION 2.05.            Adjustment Payment for Ineligible Loans.

 

(a)           Adjustment Payment Obligation.  If (i) any representation or
warranty under subsections 2.04(a) or (b) is not true and correct as of the date
specified therein with respect to any Purchased Loan transferred to the Trust,
or any Purchased Loan encompassed by the representation and warranty in
subsection 2.04(c) is determined not to have been an Eligible Loan as of the
relevant Loan Purchase Date, (ii) there is a breach of any covenant under
subsection 2.07(b) with respect to any Purchased Loan or (iii) the Trust’s
interest in any Purchased Loan is not a first priority perfected ownership or
security interest at any time as a result of any action taken by, or the failure
to take action by, the Company (any Purchased Loan as to which the conditions
specified in any of clause (i), (ii) or (iii) of this subsection 2.05(a) exists
is referred to herein as an “Ineligible Purchased Loan”) then, after the earlier
(the date on which such earlier event occurs, the “Ineligibility Determination
Date”) to occur of the discovery by the Company of any such event that continues
unremedied or receipt by the Company of written notice given by the Trustee or
the Servicer of any such event that continues unremedied, the Company shall make
an adjustment payment with respect to such Ineligible Purchased Loan on the
terms and conditions set forth in subsection 2.05(b).

 

(b)           Adjustment Payment Amount.  Subject to the last sentence of this
subsection 2.05(b), the Company shall make an adjustment payment with respect to
each Ineligible Purchased Loan as required pursuant to subsection 2.05(a) by
depositing in the Collection Account in immediately available funds on the
related Ineligibility Determination Date an amount equal to the lesser of
(x) the amount by which the Aggregate Target Loan Amount exceeds the Aggregate
Loan Amount (after giving effect to the reduction thereof by the Principal
Amount of such Ineligible Purchased Loan) and (y) the aggregate outstanding
Principal Amount of all such Ineligible Purchased Loans (the “Transfer Deposit
Amount”).

 

Upon transfer or deposit of the Transfer Deposit Amount, the Trust shall
automatically and without further action be deemed to have agreed to pay to the
Company, without recourse, representation or warranty, all Collections in
respect of each such Ineligible Purchased Loan.  Except as otherwise specified
in any Supplement, the obligation of the Company to pay such

 

11

--------------------------------------------------------------------------------


 

Transfer Deposit Amount with respect to any Ineligible Purchased Loan shall
constitute the sole remedy respecting the event giving rise to such obligation
available to Investor Certificateholders (or the Trustee on behalf of Investor
Certificateholders) unless such obligation is not satisfied in full in
accordance with the terms of this Agreement.

 

SECTION 2.06.            Affirmative Covenants of the Company.  The Company
hereby covenants that, until the Trust Termination Date occurs, the Company
shall:

 

(a)           Financial Statements, Reports, etc.

 

(i)            Furnish to the Trustee, the Letter of Credit Agent, the
Administrative Agent and the Rating Agencies, within ninety (90) days after the
end of each fiscal year, the balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Company as of the close of such fiscal year and the results of its operations
during such year, all audited by the Company’s Independent Public Accountants
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such financial statements fairly
present in all material respects the financial condition and results of
operations of the Company in accordance with GAAP consistently applied;

 

(ii)           Furnish to the Trustee, the Letter of Credit Agent, the
Administrative Agent and the Rating Agencies, within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year, the
Company’s unaudited balance sheet and related statements of income,
stockholders’ equity and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by a Responsible Officer
of the Company;

 

(iii)          Furnish to the Trustee, the Letter of Credit Agent and the
Administrative Agent, together with the financial statements required pursuant
to clauses (i) and (ii) above, a compliance certificate signed by a Responsible
Officer of the Company stating that (x) the attached financial statements have
been prepared in accordance with GAAP and accurately reflect the financial
condition of the Company and (y) to the best of such Person’s knowledge, no
Early Amortization Event or Potential Early Amortization Event exists, or if any
Early Amortization Event or Potential Early Amortization Event exists, stating
the nature and status thereof;

 

(iv)          Furnish to the Trustee, the Letter of Credit Agent and the
Administrative Agent, promptly upon the furnishing thereof to the shareholders
of the Company, copies of all financial statements, financial reports and proxy
statements so furnished;

 

(v)           Furnish to the Trustee, the Letter of Credit Agent and the
Administrative Agent, promptly, all information, documents, records, reports,

 

12

--------------------------------------------------------------------------------


 

certificates, opinions and notices received by the Company from the Sellers
under the Sale Agreement; and

 

(vi)          Furnish to the Trustee, the Letter of Credit Agent and the
Administrative Agent, promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of the
Company, or compliance with the terms of any Transaction Document, in each case
as the Letter of Credit Agent, the Administrative Agent or the Trustee may
reasonably request.

 

(b)           Payment of Obligations; Compliance with Obligations.  Pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its obligations of whatever nature
(including, without limitation, all taxes, assessments, levies and other
governmental charges imposed on it), except where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Company.  The Company shall defend the right, title and interest of
Trustee and the Holders in, to and under the Purchased Loans and the other Trust
Assets, whether now existing or hereafter created, against all claims of third
parties claiming through or under the Company, the Sellers or the Servicer.  The
Company will duly fulfill all material obligations on its part to be fulfilled
under or in connection with each Purchased Loan and will do nothing to impair
the rights of the Holders in such Purchased Loan.

 

(c)           Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of the Trustee, the Letter of Credit
Agent and the Administrative Agent upon reasonable advance notice to visit and
inspect any of its properties, examine and make copies and abstracts from any of
its books and records during normal business hours on any Business Day and as
often as may reasonably be requested, subject to the Company’s security and
confidentiality requirements, and to discuss the business, operations and
financial condition of the Company with officers and employees of the Company
and with its Independent Public Accountants.  The first such examination or
visit during each fiscal year of the Company and any such examination or visit
following an Early Amortization Event or Potential Early Amortization Event
shall be at the cost and expense of the Company; all other such examinations or
visits shall be at the cost and expense of the party or parties making such
examination or visit.

 

13

--------------------------------------------------------------------------------


 

(d)           Compliance with Law.  Comply with all Requirements of Law, the
provisions of the Transaction Documents and all other material Contractual
Obligations applicable to the Company except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect.

 

(e)           Purchase of Loans.  Purchase Loans solely in accordance with the
Sale Agreement or this Agreement.

 

(f)            Delivery of Collections.  In the event that the Company receives
Collections directly from Obligors, deliver or deposit such Collections into the
Collection Account within one Business Day after its receipt thereof.

 

(g)           Notices.  Promptly (and, in any event, within five Business Days
after a Responsible Officer of the Company becomes aware of such event) give
written notice to the Trustee, each Rating Agency, the Letter of Credit Agent
and the Administrative Agent for any Outstanding Series of:

 

(i)            the occurrence of any Early Amortization Event or Potential Early
Amortization Event, the statement of a Responsible Officer of the Company
setting forth the details of such Early Amortization Event or Potential Early
Amortization Event and the action taken, or which the Company proposes to take,
with respect thereto; and

 

(ii)           any Lien not permitted by subsection 2.07(b)(i) on Purchased
Loans or any other Trust Assets.

 

(h)           Collection Account.  Take all reasonable actions necessary to
ensure that the Collection Account shall be free and clear of, and defend the
Collection Account against, any writ, order, stay, judgment, warrant of
attachment or execution or similar process.

 

(i)            Separate Corporate Existence.

 

(i)            Except as set forth in the Transaction Documents, maintain its
own deposit account or accounts, separate from those of any Affiliate, with
commercial banking institutions and ensure that the funds of the Company will
not be diverted to any other Person or for other than corporate uses of the
Company, nor will such funds be commingled with the funds of a Seller or any
Subsidiary or Affiliate of a Seller provided that the foregoing restriction
shall not preclude the Company from lending its excess cash balances to a Seller
or any Subsidiary or Affiliate of the Seller for investment (which may include
inter-Affiliate loans made by the Seller or any Subsidiary or Affiliate of the
Seller) on a pooled basis as part of the cash management system maintained by a
Seller for its consolidated group so long as all such transactions are properly
reflected on the

 

14

--------------------------------------------------------------------------------


 

books and records of the Company and the Sellers (and any Subsidiary or
Affiliate of the Sellers, if applicable);

 

(ii)           To the extent that it shares the same officers or other employees
as any of its stockholders or Affiliates, the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees;

 

(iii)          To the extent that it jointly contracts with any of its
stockholders or Affiliates to do business with vendors or service providers or
to share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs.  To the extent that the Company contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods or
services are provided, and each such entity shall bear its fair share of such
costs.  All material transactions between the Company and any of its Affiliates,
whether currently existing or hereafter entered into, shall be only on an arm’s
length basis;

 

(iv)          Maintain office space separate from the office space of the
Sellers and their Affiliates (but which may be located at the same address as a
Seller or one of a Seller’s Affiliates).  To the extent that the Company and any
of its stockholders or Affiliates have offices in the same location, there shall
be a fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses;

 

(v)           Issue separate financial statements prepared not less frequently
than annually and prepared in accordance with GAAP;

 

(vi)          Conduct its affairs strictly in accordance with its organizational
documents and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, holding regular and special
stockholders’ and directors, meetings appropriate to authorize all corporate
action, keeping separate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
separate books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts;

 

(vii)         Not assume or guarantee any of the liabilities of the Sellers, the
Servicer or any Affiliate thereof; and

 

(viii)        Take, or refrain from taking, as the case may be, all other
actions that are necessary to be taken or not to be taken in order to (x) ensure
that

 

15

--------------------------------------------------------------------------------


 

the assumptions and factual recitations set forth in the Specified Bankruptcy
Opinion Provisions remain true and correct with respect to the Company and
(y) comply with those procedures described in such provisions which are
applicable to the Company.

 

(j)            Preservation of Corporate Existence.  (i) Except as otherwise
permitted by the Transaction Documents, preserve, renew and keep in full force
and effect its corporate existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except where the failure to maintain the same
would not have a Material Adverse Effect.

 

(k)           Assessments.  Promptly pay and discharge all taxes, assessments,
levies and other governmental charges imposed on it except such taxes,
assessments, levies and other governmental charges that (i) are being contested
in good faith by appropriate proceedings and for which the Company shall have
set aside on its books adequate reserves or (ii) the failure to pay, satisfy or
discharge would not reasonably be expected to result in a Material Adverse
Effect.

 

(l)            Obligations.  Defend the right, title and interest of the Trust
in, to and under the Purchased Loans and the other Trust Assets, whether now
existing or hereafter created, against all claims of third parties claiming
through the Company.  The Company will duly fulfill all obligations on its part
to be fulfilled under or in connection with each Purchased Loan and will do
nothing to materially impair the rights of the Company in such Purchased Loan.

 

(m)          Enforcement of Sale Agreement.  The Company shall use its best
efforts to enforce all rights held by it under the Sale Agreement.

 

(n)           Maintenance of Property.  Keep or request the Servicer to keep all
property and assets useful and necessary to permit the monitoring and collection
of Purchased Loans.

 

SECTION 2.07.            Negative Covenants of the Company.  The Company hereby
covenants that, until the Trust Termination Date occurs, it shall not directly
or indirectly:

 

(a)           Limitation on Liabilities.  Create, incur, assume or suffer to
exist any Indebtedness, except (i) liabilities or obligations representing fees,
expenses and indemnities payable pursuant to and in accordance with the
Transaction Documents and (ii) liabilities or obligations for services supplied
or furnished to the Company in an amount not to exceed $100,000 at any time
outstanding; provided that any Indebtedness permitted hereunder and described in
clauses (i) and (iii) shall be payable by the Company solely from funds
available to the Company which are not otherwise required to be applied to the
payment of any amounts by the Company pursuant to any Pooling and Servicing
Agreement.

 

16

--------------------------------------------------------------------------------

 

(b)           Limitation on Transfers of Purchased Loans, etc.  Except as
otherwise permitted by the Transaction Documents, at any time sell, transfer or
otherwise dispose of any of the Purchased Loans, Related Property or the
proceeds thereof pursuant to:

 

(i)            any Lien Creation except for Permitted Liens; or

 

(ii)           any Investment except in respect of or in connection with (A) the
purchase of Purchased Loans and Related Property from a Seller or its
Affiliates, (B) an advance or loan made to a Seller or (C) investments of
proceeds as contemplated in any Pooling and Servicing Agreement.

 

(c)           Limitation on Guarantee Obligations.  Become or remain liable,
directly or contingently, in connection with any Indebtedness or other liability
of any other Person, whether by guarantee, endorsement (other than endorsements
of negotiable instruments for deposit or collection in the ordinary course of
business), agreement to purchase or repurchase, agreement to supply or advance
funds, or otherwise other than under or in connection with any Pooling and
Servicing Agreement.

 

(d)           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or make any material change in its
present method of conducting business, or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets other than the assignments and transfers contemplated hereby.

 

(e)           Business of the Company.  Engage at any time in any business or
business activity other than the acquisition of Loans pursuant to the Sale
Agreement, the assignments and transfers hereunder, the other transactions
contemplated by the Transaction Documents and any activity incidental to the
foregoing and necessary or convenient to accomplish the foregoing, or enter into
or be a party to any agreement or instrument other than in connection with the
foregoing.

 

(f)            Agreements.  Become a party to any indenture, mortgage,
instrument, contract, agreement, lease or other undertaking, except the
Transaction Documents, leases of office space, equipment or other facilities for
use by the Company in its ordinary course of business, employment agreements,
service agreements, agreements relating to shared employees and the other
Transaction Documents, and agreements necessary to perform its obligations under
the Transaction Documents, (ii) issue any power of attorney (except to the
Trustee or the Servicer or except for the purpose of permitting any Person to
perform any ministerial functions on behalf of the Company that are not
prohibited by or inconsistent with the terms of the Transaction Documents), or
(iii) amend, supplement, modify or waive any of the provisions of the Sale
Agreement or request, consent or agree to or suffer to exist or permit any such
amendment, supplement, modification or waiver or exercise any consent rights
granted to

 

17

--------------------------------------------------------------------------------


 

it thereunder unless such amendment, supplement, modification or waiver or such
exercise of consent rights would not have a Material Adverse Effect and the
Rating Agency Condition shall have been satisfied with respect to any such
amendments, supplements, modifications or waivers.

 

(g)           Offices.  Change the state of its incorporation or move the
location of its chief executive office or of any of the offices where it keeps
its records with respect to the Purchased Loans, or its legal head office to a
new location within or outside the jurisdiction where such office is now
located, without (i) thirty (30) days prior written notice to the Trustee, the
Letter of Credit Agent, the Administrative Agent and each Rating Agency and
(ii) taking all actions reasonably requested by the Trustee (including but not
limited to all filings and other acts necessary or advisable under the UCC or
other applicable laws or similar statute of each relevant jurisdiction) in order
to continue the Trust’s first priority perfected ownership or security interest
in all Purchased Loans now owned or hereafter created.

 

(h)           Change in Name.  Change its name, identity or corporate structure
in any manner that would or is likely (i) to make any financing statement or
continuation statement (or other similar instrument) relating to this Agreement
seriously misleading within the meaning of Section 9-506 of the New York UCC (or
analogous provision of any other similar applicable statute or legislation) or
(ii) to impair the perfection of the Trust’s interest in any Purchased Loan
under any other similar law, without thirty (30) days’ prior written notice to
the Trustee, the Letter of Credit Agent, the Administrative Agent and each
Rating Agency.

 

(i)            Charter.  Amend or make any change or modification to its
certificate of incorporation or its by-laws without first satisfying the Rating
Agency Condition and obtaining the consent of the Letter of Credit Agent and the
Administrative Agent (provided that, notwithstanding anything to the contrary in
this Section 2.07, the Company may make amendments, changes or modifications
pursuant to changes in law of the jurisdiction of its incorporation or
amendments to change the Company’s name (subject to compliance with clause
(h) above), registered agent or address of registered office).

 

(j)            Accounting for Purchases.  Except as otherwise required by law,
prepare any financial statements which shall account for the transactions
contemplated under the Sale Agreement or hereunder in any manner other than as a
sale of the Purchased Loans from the Sellers to the Company and from the Company
to the Trust, respectively, or in any other respect account for or treat the
transactions contemplated under the Sale Agreement or hereunder (including for
financial accounting purposes, except as required by law) in any manner other
than as sales of the Purchased Loans from the Sellers to the Company and from
the Company to the Trust, respectively; provided, however, that this subsection
shall not apply for any tax or tax accounting purposes.

 

 

18

--------------------------------------------------------------------------------


 

(k)           Extension or Amendment of Purchased Loans.  Extend, rescind,
cancel, amend or otherwise modify, or attempt or purport to extend, amend or
otherwise modify, the terms of any Purchased Loans, except (a) as required by
any Requirement of Law and (b) the Company may extend, amend or otherwise modify
the terms of any Purchased Loans so long as the affected Purchased Loan
constitutes an Eligible Loan after taking into account such extension, amendment
or modification; provided, however, that the Company shall not extend any
Purchased Loan to the extent Collections on such Purchased Loan are necessary to
repay (i) the aggregate principal and interest due and owing with respect to any
Exiting Loans made by Exiting Banks pursuant to subsection 4.03(c)(ii) of the
Liquidity Agreement or (ii) the Invested Amount plus accrued and unpaid interest
with respect to any Series as to which the Amortization Period shall have
occurred and be continuing.

 

(l)            Sale Agreement.  Take any action under the Sale Agreement that
shall have a Material Adverse Effect.

 

(m)          Limitation on Investments, Loans and Advances.  Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment in, any Person, except for any
Exchangeable Company Interest, the Purchased Loans and the other Trust Assets.

 

ARTICLE III

 

RIGHTS OF HOLDERS AND ALLOCATION
AND APPLICATION OF COLLECTIONS

 

THE FOLLOWING PORTION OF THIS ARTICLE III
IS APPLICABLE TO ALL SERIES.

 

SECTION 3.01.            Establishment of Collection Account; Certain
Allocations.

 

(a)           The Trustee, for the benefit of the Investor Certificateholders,
as their interests appear in this Agreement, shall cause to be established and
maintained in the name of the Trustee as trustee of the Trust with an Eligible
Institution or with the corporate trust department of the Trustee or an Eligible
Institution or an affiliate of the Trustee or an Eligible Institution, a
segregated trust account (the “Collection Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Investor Certificateholders.  Schedule 2, which is hereby incorporated into
and made a part of this Agreement, identifies the Collection Account by setting
forth the account number of such account, the account designation of such
account and the name of the institution with which such account has been
established.  The Collection Account shall be divided into individual
subaccounts for each Outstanding Series (each, respectively, a
“Series Collection Subaccount” and, collectively, the “Series Collection

 

19

--------------------------------------------------------------------------------


 

Subaccounts”) and for the Company (the “Company Collection Subaccount”).  For
administrative purposes only, the Trustee may establish or cause to be
established for a Series, so long as such Series is an Outstanding Series,
sub-subaccounts of the Series Collection Subaccounts with respect to such
Series for the purposes of transferring the principal and non-principal portions
of Collections (respectively, the “Series Principal Collection Sub-subaccount”
and “Series Non-Principal Collection Sub-subaccount”) and for transferring
Collections denominated in an Approved Currency other than the Dollar (the
“Series Currency Collection Sub-subaccounts” and, together with the
Series Principal Collection Sub-subaccount and the Series Non-Principal
Collection Sub-subaccount, the “Series Collection Sub-subaccounts”).

 

(b)           Authority of the Trustee in Respect of the Collection Account.

 

(i)            The Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Collection Account and in all proceeds
thereof.  The Collection Account shall be under the sole dominion and control of
the Trustee for the benefit of the Investor Certificateholders.  If, at any
time, the Servicer has actual notice or knowledge that any institution holding
the Collection Account has ceased to be an Eligible Institution, the Servicer
shall direct the Trustee to establish within thirty (30) days a substitute
account therefor with an Eligible Institution, transfer any cash and/or any
Eligible Investments to such new account and from the date any such substitute
accounts are established, such account shall be the Collection Account.  Neither
the Company, the Servicer nor any person or entity claiming by, through or under
the Company or the Servicer, shall have any right, title or interest in, except
to the extent expressly provided under the Transaction Documents, or any right
to withdraw any amount from, the Collection Account.  Pursuant to the authority
granted to the Servicer in subsection 2.02(a) of the Servicing Agreement, the
Servicer shall have the power to instruct the Trustee in writing to make
withdrawals from and payments to the Collection Account for the purposes of
carrying out the Servicer’s or Trustee’s duties hereunder.

 

(ii)           The Servicer agrees to give written direction (which may be
included within any Monthly Settlement Statement or Daily Report) in a timely
manner to the Trustee to apply all Collections with respect to the Purchased
Loans and to make all other applications, allocations and distributions
described in Article III and in the Supplement with respect to each Outstanding
Series.

 

(iii)          Each Series of Investor Certificates shall represent Fractional
Undivided Interests as indicated in the Supplement relating to such Series and
the right to receive Collections and other amounts at the times and in the
amounts specified in this Article III (as supplemented by the Supplement related
to such Series) to be deposited in the Collection Account and any other accounts
maintained for the benefit of the Investor Certificateholders or paid to

 

20

--------------------------------------------------------------------------------


 

the Investor Certificateholders (with respect to each outstanding Series, the
“Investor Certificateholders’ Interest”).  The Exchangeable Company Interest
shall represent the interest in the Trust not represented by any Series of
Investor Certificates then outstanding, including the right to receive
Collections and other amounts at the times and in the amounts specified in this
Article III to be paid to the Company (the “Exchangeable Company Interest”);
provided, however, that no such Exchangeable Company Interest shall represent
any interest in any Trust Account and any other accounts maintained for the
benefit of the Investor Certificateholders, except as specifically provided in
this Article III.

 

(c)           Administration of the Collection Account.  At the written
direction of the Company (or the Servicer on behalf of the Company), funds on
deposit in the Collection Account and any Series Collection Subaccount available
for investment, shall be invested by the Trustee in Eligible Investments
selected by the Company (or the Servicer on behalf of the Company).  All such
Eligible Investments shall be held by the Trustee for the benefit of the
Investor Certificateholders.  The Trustee may liquidate any Eligible Investment
when required to make a transfer of funds or an application pursuant to this
Agreement or any related Supplement.  The Company (or the Servicer on behalf of
the Company) agrees to use its reasonable efforts to schedule the maturity of
such Eligible Investments so as to avoid the necessity of liquidating the same. 
The Company shall bear the expense of any cost incurred in respect of
liquidation of an investment hereunder.  Amounts on deposit in any
sub-subaccounts as specified in the related Supplement shall be invested in
Eligible Investments that mature, or that are payable or redeemable upon demand
of the holder thereof, so that such funds will be available not later than the
date which is specified in any Supplement.  The Trustee, or its nominee or
custodian, shall maintain possession of the negotiable instruments or
securities, if any, evidencing any Eligible Investments from the time of
purchase thereof until the time of sale or maturity.  Any earnings (net of
losses and investment expenses) (the “Investment Earnings”) on such invested
funds in a Series Collection Subaccount and any other sub-subaccounts as
specified in the related Supplement will be deposited by the Trustee in the
Series Collection Subaccount or in such other sub-subaccount specified in the
related supplement.  It is expressly acknowledged and agreed that the Company
(or the Servicer on its behalf) is authorized to direct the purchase of, and the
Trustee may, to the extent permitted by applicable banking laws and regulations,
purchase investments constituting Eligible Investments (i) from JPMorgan Chase
or any other Affiliate of JPMorgan Chase, including securities that are
underwritten, placed or dealt in by JPMorgan Chase or any other Affiliate of
JPMorgan Chase, or (ii) from money market funds or management investment
companies for which JPMorgan Chase or any Affiliate is investment manager,
advisor, administrator, shareholder, servicing agent and/or custodian or
(iii) that involve JPMorgan Chase or an Affiliate of JPMorgan Chase as a
participant or counterparty.  It is further acknowledged and agreed that
JPMorgan Chase and/or such Affiliates of JPMorgan Chase may receive advisory
fees, referral fees and other compensation in connection with such services that
are distinct from the fees, charges and expenses of JPMorgan Chase in its
various capacities hereunder.

 

21

--------------------------------------------------------------------------------


 

(d)           Collections.

 

(i)            Promptly following the receipt of Collections in the form of
available funds in a Lock-Box Account, but in no event later than 12:00 (Noon),
New York City time, on the Business Day following the Business Day Received, the
Servicer shall transfer, or cause to be transferred, all Collections on deposit
in the form of available funds in the Lock-Box Accounts directly to the
Collection Account.

 

(ii)           If the Daily Report specified in subsection 3.01(b)(ii) is
received by the Trustee at or before 12:00 (Noon), New York City time, on any
Business Day, the Trustee shall transfer, within a reasonable time on such
Business Day, from aggregate Collections and all other funds deposited in the
Collection Account, to the respective Series Collection Subaccount, an amount
equal to the product of (x) the applicable Invested Percentage for such
Outstanding Series and (y) such aggregate Collections deposited in the
Collection Account in accordance with the Daily Report; provided, that if a
portion or all of the Invested Amount of any Series is denominated in an
Approved Currency other than the Dollar, then such Series’ Invested Percentage
(calculated by converting the Invested Amount of each Series that is not
denominated in Dollars into Dollars using the Rate of Exchange) of the aggregate
Collections and all other funds deposited into the Collection Account shall be
transferred (A) prior to the occurrence of an Early Amortization Event with
respect to any Series, first, from funds in the Collection Account denominated
in the applicable Approved Currency or Approved Currencies and second, from
funds in the Collection Account denominated in other Approved Currencies, and
(B) after the occurrence of an Early Amortization Event with respect to any
Series, from all funds in the Collection Account (regardless of the type of
Approved Currency).

 

(iii)          If the Daily Report specified in subsection 3.01(b)(ii) is
received by the Trustee at or before 12:00 (Noon), New York City time, on any
Business Day, the Trustee shall, if required by the related Supplement,
allocate, within a reasonable time on such Business Day, funds transferred to
the Series Collection Subaccount for each Outstanding Series pursuant to the
preceding subsection 3.01(d)(ii) to the Series Non-Principal Collection
Sub-subaccount, the Series Principal Collection Sub-subaccount and the
Series Currency Collection Sub-subaccounts of each such Series in accordance
with the Daily Report and the related Supplement for such Series.

 

(iv)          Except as otherwise provided in a Supplement, if the Daily Report
specified in subsection 3.01(b)(ii) is received by the Trustee at or before
12:00 (Noon), New York City time, on such Business Day, the Trustee shall
transfer in accordance with such Daily Report, within a reasonable time on such
Business Day, to the Company Collection Subaccount the remaining funds, if any,

 

22

--------------------------------------------------------------------------------


 

on deposit in the Collection Account on such day after giving effect to
transfers to be made pursuant to subsection 3.01(d)(ii).

 

(e)           Certain Allocations Following an Amortization Period.

 

(i)            If, on any Settlement Report Date, an Amortization Period has
occurred and is continuing with respect to any Outstanding Series and at such
Settlement Report Date, a Revolving Period is still in effect with respect to
any other Outstanding Series (a “Special Allocation Settlement Report Date”),
then the Servicer shall make the following calculations:

 

(A)          the amount (the “Allocable Charged-Off Amount”) equal to the
excess, if any, of (I) the aggregate Principal Amount of Defaulted Loans for the
related Settlement Period over (II) the aggregate Principal Amount of Recoveries
received during the related Settlement Period; and

 

(B)          the amount (the “Allocable Recoveries Amount”) equal to the excess,
if any, of (I) the aggregate Principal Amount of Recoveries received during the
related Settlement Period over (II) the aggregate Principal Amount of Defaulted
Loans for the related Settlement Period.

 

(ii)           If, on any Special Allocation Settlement Report Date, either of
the Allocable Charged-off Amount or the Allocable Recoveries Amount is greater
than zero for the related Settlement Period, the Trustee shall (in accordance
with written directions received pursuant to subsection (b)(ii) above) make
(A) a pro rata allocation to each Outstanding Series (based on the Invested
Percentage for such Series) of a portion (as determined in clause (iii) below)
of each such positive amount and (B) an allocation to the Exchangeable Company
Interest of the remaining portion of each such positive amount.

 

(iii)          With respect to each portion of the Allocable Charged-off Amount
and the Allocable Recoveries Amount which is allocated to an Outstanding
Series pursuant to subsection 3.01(e)(ii), the Trustee shall (in accordance with
the written direction of the Servicer) apply each such amount to such Series in
accordance with the related Supplement for such Series.

 

(f)            Allocations for the Exchangeable Company Interest.  On each
Business Day on which the Servicer delivers a Daily Report to the Trustee, after
making all allocations required pursuant to subsection 3.01(d), the Trustee
shall (in accordance with the written direction of the Servicer, upon which the
Trustee may conclusively rely) transfer, using its best efforts to transfer
within two hours of receipt of Collections and the Daily Report, and, if the
Collections and the Daily Report are received by the Trustee no later than 12:00
(Noon), New York City time, making such transfer no later than 4:30

 

23

--------------------------------------------------------------------------------


 

p.m., New York City time, on such Business Day, the amounts on deposit in the
Company Collection Subaccount to the holder of the Exchangeable Company Interest
or to such accounts or such Persons as the holder of the Exchangeable Company
Interest may direct in writing (which direction may consist of standing
instructions provided by the holder of the Exchangeable Company Interest that
shall remain in effect until changed by the holder of the Exchangeable Company
Interest in writing); provided, however, that a transfer for purposes of this
subsection 3.01(f) shall be deemed to have occurred at such time as the Trustee
instructs the applicable Federal Reserve Bank, as clearing bank for the Trustee,
to debit the Trustee’s account in the amount of the outgoing amount; provided
further that a failure of the Trustee to transfer funds by 4:30 p.m., New York
City time, shall not be a breach of this subsection 3.01(f) if (i) the same bank
wire transfer program is not used by both the Company and the Trustee to make
such transfers or (ii) a Trustee Force Majeure Delay occurs, and in either such
event the Trustee shall use its best efforts to transfer funds within a
reasonable time.

 

(g)           Setoff.  In addition to the provisions of Section 8.05, (i) if the
Company shall fail to make a payment as provided in this Agreement or any
Supplement, the Servicer or the Trustee may set off and apply any amounts
otherwise payable to the Company under any Pooling and Servicing Agreement.  The
Company hereby waives demand, notice or declaration of such setoff and
application; provided that notice will promptly be given to the Company of such
setoff and application; provided further that failure to give such notice shall
not affect the validity of such setoff; and (ii) in the event the Servicer shall
fail to make a payment as provided in any Pooling and Servicing Agreement, the
Trustee may set off and apply any amounts otherwise payable to the Servicer in
its capacity as Servicer under the Transaction Documents on account of such
obligation.  The Servicer hereby waives demand, notice or declaration of such
setoff and application; provided that notice will promptly be given to the
Servicer of such setoff; provided further that failure to give such notice shall
not affect the validity of such setoff.

 

(h)           Allocation and Application of Funds.  The Servicer shall direct
the Trustee in writing (which may be given in the form of the Monthly Settlement
Statements or the Daily Reports) to apply all Collections with respect to the
Purchased Loans as described in this Article III and in the Supplement with
respect to each Outstanding Series.  The Servicer shall direct the Trustee in
writing to pay Collections to the holder of the Exchangeable Company Interest to
the extent such Collections are allocated to the Exchangeable Company Interest
under subsection 3.01(f) and as otherwise provided in Article III.  Unless
otherwise provided in one or more Supplements, if the Trustee receives any
Monthly Settlement Statement or Daily Report at or before 12:00 (Noon), New York
City time, on any Business Day, the Trustee shall make any applications of funds
required thereby on the same Business Day and otherwise on the next succeeding
Business Day.

 

THE REMAINDER OF ARTICLE III SHALL BE SPECIFIED
IN THE SUPPLEMENT WITH RESPECT TO EACH SERIES.

 

24

--------------------------------------------------------------------------------


 

SUCH REMAINDER SHALL BE APPLICABLE ONLY TO THE
SERIES RELATING TO THE SUPPLEMENT IN WHICH
SUCH REMAINDER APPEARS.

 

ARTICLE IV

 

ARTICLE IV IS RESERVED
AND MAY BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO THE SERIES RELATING THERETO.

 

ARTICLE V

 

THE INVESTOR CERTIFICATES AND
EXCHANGEABLE COMPANY INTEREST

 

SECTION 5.01.            The Investor Certificates.  The Investor Certificates
of each Series and any Class thereof shall be in fully registered form and shall
be substantially in the form of the exhibits with respect thereto attached to
the applicable Supplement.  The Investor Certificates shall, upon issue, be
executed by the Company (on behalf of the Trustee of the Trust and without the
Company incurring any personal liability in respect of the Investor
Certificates) and delivered to the Trustee for authentication and redelivery as
provided in Section 5.02.  Except as otherwise set forth as to any Series or
Class in the related Supplement, the Investor Certificates shall be issued by
the Trust in minimum denominations of $1,000,000 and in integral multiples of
$100,000 in excess thereof.  Unless otherwise specified in any Supplement for
any Series, the Investor Certificates shall be issued upon initial issuance as a
Book-Entry Certificate pursuant to Section 5.11 in an original principal amount
equal to the Initial Invested Amount with respect to such Series.  The Company
is hereby authorized by the Trust to execute and deliver each Investor
Certificate and any documents related thereto on behalf of the Trust.  In so
doing, the Company acts as agent of the Trust and shall incur no personal
liability in respect of the Investor Certificates.  Each Investor Certificate
shall be executed by manual or facsimile signature on behalf of the Company, as
agent of the Trust, by a Responsible Officer.  Investor Certificates bearing the
manual or facsimile signature of the individual who was, at the time when such
signature was affixed, authorized to sign on behalf of the Company, as agent of
the Trust, shall not be rendered invalid, notwithstanding that such individual
has ceased to be so authorized prior to or on the date of the authentication and
delivery of such Investor Certificates or does not hold such office at the date
of the authentication and delivery of such Investor Certificates.  No Investor
Certificate shall be entitled to any benefit under this Agreement, or be valid
for any purpose, unless there appears on such Investor Certificate a certificate
of authentication substantially in the form provided for herein executed by or
on behalf of the Trustee by the manual signature of a duly authorized signatory,
and such certificate of authentication upon any Investor Certificate shall be
conclusive evidence, and the only evidence, that such Investor Certificate has
been duly authenticated and delivered hereunder.  All Investor

 

25

--------------------------------------------------------------------------------


 

Certificates shall be dated the date of their authentication but failure to do
so shall not render them invalid.

 

SECTION 5.02.            Authentication of Certificates.

 

(a)           The Trustee shall authenticate and deliver the initial Series of
Investor Certificates that is issued upon the written order of the Company (or
the Servicer on behalf of the Company) in a form reasonably satisfactory to the
Trustee, to the holders of the initial Series of Investor Certificates, against
payment to the Company of the Initial Invested Amount.  The Investor
Certificates shall be duly authenticated by or on behalf of the Trustee in
authorized denominations equal to (in the aggregate) the Initial Invested
Amount.  Upon a Company Exchange as provided in Section 5.10 and the
satisfaction of certain other conditions specified therein, the Trustee shall
authenticate and deliver the Investor Certificates of additional Series (with
the designation provided in the applicable Supplement) (or, if provided in any
Supplement, the additional Investor Certificates of an existing Series), upon
the written order of the Company, to the Persons designated in such Supplement. 
Upon the written order of the Company (or the Servicer on behalf of the
Company), the Investor Certificates of any Series shall be duly authenticated by
or on behalf of the Trustee, in authorized denominations equal to (in the
aggregate) the Initial Invested Amount of such Series of Investor Certificates.

 

(b)           Company Certificates.  Upon written request of the Company, the
Trustee shall authenticate and deliver to the Company one or more certificates
representing the Exchangeable Company Interest in a form reasonably satisfactory
to the Trustee.  Such certificates shall be duly authenticated by or on behalf
of the Trustee in denominations as requested by the Company.  The Company shall
pay all costs associated with such issuance of certificates.

 

SECTION 5.03.            Registration of Transfer and Exchange of Investor
Certificates.

 

(a)           The Trustee shall cause to be kept at the office or agency to be
maintained by a transfer agent and registrar (which may be the Trustee) (the
“Transfer Agent and Registrar”) in accordance with the provisions of
Section 8.16 a register (the “Certificate Register”) in which, subject to such
reasonable regulations as the Trustee may prescribe, the Transfer Agent and
Registrar shall provide for the registration of the Investor Certificates and of
transfers and exchanges of the Investor Certificates as herein provided.  The
Company hereby appoints The Bank of New York as Transfer Agent and Registrar for
the purpose of registering the Investor Certificates and transfers and exchanges
of the Investor Certificates as herein provided.  The Bank of New York shall be
permitted to resign as Transfer Agent and Registrar upon 30 days prior written
notice to the Company, the Trustee and the Servicer; provided, however, that
such resignation shall not be effective and The Bank of New York shall continue
to perform its duties as Transfer Agent and Registrar until the Trustee has
appointed a successor Transfer Agent and Registrar reasonably acceptable to the
Company and such successor Transfer Agent and Registrar has accepted such
appointment.  The provisions of Sections 8.01, 8.02,

 

26

--------------------------------------------------------------------------------

 

8.03, 8.05 and 10.19 shall apply to The Bank of New York (or the Trustee to the
extent it is so acting) also in its role as Transfer Agent or Registrar, as the
case may be, for so long as The Bank of New York (or the Trustee to the extent
it is so acting) shall act as Transfer Agent or Registrar, as the case may be.

 

The Company hereby agrees to provide the Trustee from time to time sufficient
funds, on a timely basis and in accordance with and subject to Section 8.05, for
the payment of any reasonable compensation payable to the Transfer Agent and
Registrar for its services under this Section 5.03 and under Section 5.10.  The
Trustee hereby agrees that, upon the receipt of such funds from the Company, it
shall pay the Transfer Agent and Registrar such amounts.

 

Upon surrender for registration of transfer of any Investor Certificate at any
office or agency of the Transfer Agent and Registrar maintained for such
purpose, the Company shall execute (on behalf of the Trust), and the Trustee
shall, upon the written order of the Company, and satisfaction of any transfer
restrictions set forth herein or in the related Supplement, authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Investor Certificates in authorized denominations of the same Series (and
Class) representing like aggregate Fractional Undivided Interests and which bear
numbers that are not contemporaneously outstanding.

 

At the option of an Investor Certificateholder, Investor Certificates may be
exchanged for other Investor Certificates of the same Series (and Class) in
authorized denominations of like aggregate Fractional Undivided Interests,
bearing numbers that are not contemporaneously outstanding, upon surrender of
the Investor Certificates to be exchanged at any such office or agency of the
Transfer Agent and Registrar maintained for such purpose.

 

Whenever any Investor Certificates of any Series are so surrendered for
exchange, the Company shall execute (on behalf of the Trust), and the Trustee
shall, upon the written order of the Company, and satisfaction of any transfer
restrictions set forth herein or in the related Supplement, authenticate and
(unless the Transfer Agent and Registrar is different from the Trustee, in which
case the Transfer Agent and Registrar shall) deliver, the Investor Certificates
of such Series which the Investor Certificateholder making the exchange is
entitled to receive.  Every Investor Certificate presented or surrendered for
registration of transfer or exchange shall be accompanied by a written
instrument of transfer, with sufficient instructions, duly executed by the
Investor Certificateholder thereof or his attorney-in-fact duly authorized in
writing delivered to the Trustee (unless the Transfer Agent and Registrar is
different from the Trustee, in which case to the Transfer Agent and Registrar)
and complying with any requirements set forth in the applicable Supplement.

 

No service charge shall be made for any registration of transfer or exchange of
Investor Certificates, but the Transfer Agent and Registrar may require any
Investor Certificateholder that is transferring or exchanging one or more
Investor Certificates to pay a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer or exchange of
Investor Certificates.

 

27

--------------------------------------------------------------------------------


 

All Investor Certificates surrendered for registration of transfer and exchange
shall be canceled and disposed of in a customary manner satisfactory to the
Trustee.

 

The Company shall, as agent of the Trust and without incurring personal
liability with respect to the Investor Certificates, execute and deliver
Investor Certificates to the Trustee or the Transfer Agent and Registrar in such
amounts and at such times as are necessary to enable the Trustee and the
Transfer Agent and Registrar to fulfill their respective responsibilities under
this Agreement and the Investor Certificates.

 

(b)           The Transfer Agent and Registrar will maintain at its expense in
Houston, Texas and, subject to subsection 5.03(a), if specified in the related
Supplement for any Series, any other city designated in such Supplement, an
office or offices or agency or agencies where Investor Certificates may be
surrendered for registration or transfer or exchange.

 

(c)           Unless otherwise stated in any related Supplement, registration of
transfer of Investor Certificates containing a legend relating to restrictions
on transfer of such Investor Certificates (which legend shall be set forth in
the Supplement relating to such Investor Certificates) shall be effected only if
the conditions set forth in the related Supplement are complied with.

 

Investor Certificates issued upon registration or transfer of, or in exchange
for, Investor Certificates bearing the legend referred to above shall also bear
such legend unless the Company, the Servicer, the Trustee and the Transfer Agent
and Registrar receive an Opinion of Counsel satisfactory to each of them, to the
effect that such legend may be removed.

 

SECTION 5.04.            Mutilated, Destroyed, Lost or Stolen Investor
Certificates.  If (a) any mutilated Investor Certificate is surrendered to the
Transfer Agent and Registrar, or the Transfer Agent and Registrar receives
evidence to its satisfaction of the destruction, loss or theft of any Investor
Certificate and (b) there is delivered to the Transfer Agent and Registrar and
the Trustee such security or indemnity as may be required by them to save the
Trust, each of them and the Company harmless, then, in the absence of actual
notice to the Trustee or Transfer Agent and Registrar that such Investor
Certificate has been acquired by a bona fide purchaser, the Company shall
execute on behalf of the Trust and, upon the written request of the Company, the
Trustee shall authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Investor Certificate, a new Investor
Certificate of like tenor and aggregate Fractional Undivided Interest and
bearing a number that is not contemporaneously outstanding.  In connection with
the issuance of any new Investor Certificate under this Section 5.04, the
Trustee or the Transfer Agent and Registrar may require the payment by the
Investor Certificateholder of a sum sufficient to cover any tax or other
governmental expenses (including the fees and expenses of the Trustee and
Transfer Agent and Registrar) connected therewith.  Any duplicate Investor
Certificate issued pursuant to this Section 5.04 shall constitute complete and
indefeasible evidence of ownership in the Trust, as if originally issued,
whether or not the lost, stolen or destroyed Investor Certificate shall be found
at any time.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.05.            Persons Deemed Owners.  At all times prior to due
presentation of an Investor Certificate for registration of transfer, the
Company, the Trustee, the Paying Agent, the Transfer Agent and Registrar and any
agent of any of them may treat the Person in whose name any Investor Certificate
is registered as the owner of such Investor Certificate for the purpose of
receiving distributions pursuant to Article IV of the related Supplement and for
all other purposes whatsoever, and neither the Trustee, the Paying Agent, the
Transfer Agent and Registrar nor any agent of any of them shall be affected by
any notice to the contrary.  Notwithstanding the foregoing provisions of this
Section 5.05, in determining whether the Investor Certificateholders of the
requisite Fractional Undivided Interests have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Investor
Certificates owned by the Company, the Servicer or any Affiliate thereof, shall
be disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Investor Certificates
which a Responsible Officer of the Trustee actually knows to be so owned shall
be so disregarded.  Investor Certificates so owned by the Company, the Servicer
or any Affiliate thereof which have been pledged in good faith shall not be
disregarded and may be regarded as outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Investor Certificates and that the pledgee is not the Company, the Servicer or
any Affiliate thereof.

 

SECTION 5.06.            Appointment of Paying Agent.  The Paying Agent shall
make distributions to Investor Certificateholders from the Collection Account
(and/or any other account or accounts maintained for the benefit of Investor
Certificateholders as specified in the related Supplement for any Series)
pursuant to Articles III and IV.  The Trustee may revoke such power and remove
the Paying Agent if the Trustee determines in its sole discretion that the
Paying Agent shall have failed to perform its obligations under this Agreement
in any material respect.  Unless otherwise specified in the related Supplement
for any Series and with respect to such Series, the Paying Agent shall initially
be The Bank of New York and any co-paying agent chosen by The Bank of New York. 
Each Paying Agent shall have a combined capital and surplus of at least
$100,000,000.  The Paying Agent shall be permitted to resign upon 30 days’ prior
written notice to the Trustee.  In the event that the Paying Agent shall so
resign, the Trustee shall appoint a successor to act as Paying Agent (which
shall be a depositary institution or trust company) reasonably acceptable to the
Company which appointment shall be effective on the date on which the Person so
appointed gives the Trustee written notice that it accepts the appointment.  Any
resignation or removal of the Paying Agent and appointment of successor Paying
Agent pursuant to this Section 5.06 shall not become effective until acceptance
of appointment by the successor Paying Agent, as provided in this Section 5.06.
The Trustee shall cause such successor Paying Agent or any additional Paying
Agent appointed by the Trustee to execute and deliver to the Trustee an
instrument in which such successor Paying Agent or additional Paying Agent shall
agree with the Trustee that as Paying Agent, such successor Paying Agent or
additional Paying Agent will hold all sums, if any, held by it for payment to
the Investor Certificateholders in trust for the benefit of the Investor
Certificateholders entitled thereto until such sums shall be paid to such
Investor Certificateholders.  The Paying Agent shall return all unclaimed funds
to the Trustee and upon removal of a Paying Agent such Paying

 

29

--------------------------------------------------------------------------------


 

Agent shall also return all funds in its possession to the Trustee.  The
provisions of Sections 8.01, 8.02, 8.03, 8.05 and 10.18 shall apply to The Bank
of New York (or the Trustee to the extent it is so acting) also in its role as
Paying Agent, for so long as The Bank of New York (or the Trustee to the extent
it is so acting) shall act as Paying Agent.  Any reference in this Agreement to
the Paying Agent shall include any co-paying agent unless the context requires
otherwise.

 

The Company hereby agrees to provide the Trustee from time to time sufficient
funds, on a timely basis and in accordance with and subject to Section 8.05, for
the payment of any reasonable compensation payable to the Paying Agent for its
services under this Section 5.06.  The Trustee hereby agrees that, upon the
receipt of such funds from the Company, it shall pay the Paying Agent such
amounts.

 

SECTION 5.07.            Access to List of Investor Certificateholders’ Names
and Addresses.  The Trustee will furnish or cause to be furnished by the
Transfer Agent and Registrar to the Company, the Servicer or the Paying Agent,
within 10 Business Days after receipt by the Trustee of a request therefor from
the Company, the Servicer or the Paying Agent, respectively, in writing, a list
of the names and addresses of the Investor Certificateholders as then recorded
by or on behalf of the Trustee.  The costs and expenses incurred in connection
with the provision of such list shall constitute Program Costs under the
Supplement for the applicable Series.  If three or more Investor
Certificateholders of record or any Investor Certificateholder of any Series or
a group of Investor Certificateholders of record representing Fractional
Undivided Interests aggregating not less than 10% of the Invested Amount of the
related Outstanding Series (the “Applicants”) apply in writing to the Trustee,
and such application states that the Applicants desire to communicate with other
Investor Certificateholders of any Series with respect to their rights under
this Agreement or under the Investor Certificates and is accompanied by a copy
of the communication which such Applicants propose to transmit, then the
Trustee, after having been adequately indemnified by such Applicants for its
costs and expenses, shall transmit or shall cause the Transfer Agent and
Registrar to transmit, such communication to the Investor Certificateholders
reasonably promptly after the receipt of such application.

 

Every Investor Certificateholder, by receiving and holding an Investor
Certificate, agrees with the Trustee that neither the Trustee, the Transfer
Agent and Registrar, nor any of their respective agents, officers, directors or
employees shall be held accountable by reason of the disclosure or mailing of
any such information as to the names and addresses of the Investor
Certificateholders hereunder, regardless of the sources from which such
information was derived.

 

As soon as practicable following each Record Date, the Trustee shall provide to
the Paying Agent or its designee, a list of Investor Certificateholders in such
form as the Paying Agent may reasonably request.

 

SECTION 5.08.            Authenticating Agent.

 

(a)           The Trustee may appoint one or more authenticating agents with
respect to the Investor Certificates which shall be authorized to act on behalf
of the

 

30

--------------------------------------------------------------------------------


 

Trustee in authenticating the Investor Certificates in connection with the
issuance, delivery, registration of transfer, exchange or repayment of the
Investor Certificates; provided, that each such authenticating agent shall
satisfy the conditions set forth in Section 8.06.  Whenever reference is made in
this Agreement to the authentication of Investor Certificates by the Trustee or
the Trustee’s certificate of authentication, such reference shall be deemed to
include authentication on behalf of the Trustee by an authenticating agent and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent.

 

(b)           Any institution succeeding to the corporate trust business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such authenticating agent; provided such institution satisfies the conditions
set forth in Section 8.06.

 

(c)           An authenticating agent may at any time resign by giving written
notice of resignation to the Trustee.  Upon the receipt by the Trustee of any
such notice of resignation and upon the giving of any such notice of termination
by the Trustee, the Trustee shall immediately give notice of such resignation or
termination to the Company.  Any resignation of an authenticating agent shall
not become effective until acceptance of appointment by the successor
authenticating agent as provided in this Section 5.08. The Trustee may at any
time terminate the agency of an authenticating agent by giving notice of
termination to such authenticating agent.  Upon receiving such a notice of
resignation or upon such a termination, or in case at any time an authenticating
agent shall cease to be acceptable to the Trustee or fail to satisfy the
conditions set forth in Section 8.06, the Trustee promptly may appoint a
successor authenticating agent.  Any successor authenticating agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an authenticating agent.  No successor authenticating agent
(other than an Affiliate of the Trustee) shall be appointed unless such
authenticating agent (i) is reasonably acceptable to the Trustee and the Company
and (ii) satisfies the conditions set forth in Section 8.06.

 

(d)           The Company hereby agrees to provide the Trustee from time to time
sufficient funds, on a timely basis and in accordance with and subject to
Section 8.05, for the payment of any reasonable compensation payable to each
authenticating agent for its services under this Section 5.08. The Trustee
hereby agrees that, upon the receipt of such funds from the Company it shall pay
each authenticating agent such amounts.

 

(e)           The provisions of Sections 8.01, 8.02, 8.03, 8.05 and 10.18 shall
be applicable to any authenticating agent.

 

(f)            Pursuant to an appointment made under this Section 5.08, the
Investor Certificates may have endorsed thereon, in lieu of the Trustee’s
certificate of

 

31

--------------------------------------------------------------------------------


 

authentication, an alternate certificate of authentication in substantially the
following form:

 

“This is one of the Investor Certificates

referred to in the Fifth Amended and Restated Pooling Agreement

dated as of June 28, 2004, among Bunge Funding, Inc.,

Bunge Management Services, Inc., as Servicer and The Bank of New York, as
Trustee.

 

THE BANK OF NEW YORK

 

as Authenticating Agent

for the Trustee

 

 

By

 

 

 

 

Authorized Signatory

 

 

SECTION 5.09.            Tax Treatment.  It is the intent of the Servicer, the
Company, the Investor Certificateholders and the Trustee that, under applicable
U.S. Federal, State and local income and franchise tax laws (but for no other
purpose), the Investor Certificates will qualify as indebtedness of the Company
secured by the Trust Assets and that the Trust will not be characterized as an
association or publicly traded partnership taxable as a corporation.  The
Company, the Servicer and the Trustee, by entering into this Agreement, and each
Investor Certificateholder, by its acceptance of its Investor Certificate, agree
to treat, except as otherwise required by law, the Investor Certificates for
applicable U.S. Federal, State and local income and franchise tax purposes (but
for no other purpose) as indebtedness of the Company.  The provisions of this
Agreement and all related Transaction Documents shall be construed to further
these intentions of the parties; provided, further that nothing in this
Section 5.09 shall impose on the Company any personal liability in respect of
the Investor Certificates.  This Section 5.09 shall survive the termination of
this Agreement and shall be binding on all transferees of any of the foregoing
persons.

 

SECTION 5.10.            Exchangeable Company Interest.

 

(a)           The Company may decrease the amount of the Exchangeable Company
Interest in exchange for (i) an increase in the Invested Amount of a Class of
Investor Certificates of an Outstanding Series or (ii) one or more newly issued
Series of Investor Certificates (any such decrease a “Company Exchange”). (A
Company Exchange shall not be necessary in connection with an increase in the
Invested Amount of any Investor Certificates issued in a Series with an Invested
Amount that may increase or decrease from time to time.  Such Investor
Certificates are expected to be designated as “Variable Funding Certificates” or
“VFC Certificates”).  The Company may perform a Company Exchange by notifying
the Trustee, in writing at least five (5) Business Days in advance (an “Exchange
Notice”) of the date upon which the Company Exchange is to

 

32

--------------------------------------------------------------------------------


 

occur (an “Exchange Date”).  Any Exchange Notice shall state the designation of
any Series to be issued on the Exchange Date and, with respect to each such
Series: (a) its additional or Initial Invested Amount, as the case may be, if
any, which in the aggregate at any time may not be greater than the current
principal amount of the Exchangeable Company Interest, if any, at such time and
(b) its Certificate Rate (or the method for allocating interest payments or
other cash flow to such Series), if any.  On the Exchange Date, the Trustee
shall only authenticate and deliver any Investor Certificates evidencing an
increase in the Invested Amount of a Class of Investor Certificates or a newly
issued Series upon delivery by the Company (as agent of the Trust with respect
to clause (f) below) to the Trustee of the following (together with the delivery
by the Company to the Trustee of any additional agreements, instruments or other
documents as are specified in the related Supplement): (a) a Supplement executed
by the Company and specifying the Principal Terms of such Series (provided that
no such Supplement shall be required for any increase in the Invested Amount of
a Class of Investor Certificates unless it is so required by the related
Supplement), (b) a Tax Opinion addressed to the Trustee and the Trust, (c) a
General Opinion addressed to the Trustee and the Trust, (d) a Responsible
Officer’s certificate certifying that all conditions precedent to the
authentication and delivery of such Investor Certificates have been satisfied
and upon which Responsible Officer’s certificate the Trustee may conclusively
rely, (e) written instructions of an officer of the Company specifying the
amount, Series, Investor Certificates, other Interests to be issued with respect
to such Company Exchange and the Exchangeable Company Interest following any
such Company Exchange and (f) the applicable Investor Certificates if
necessary.  Upon delivery of the items listed in clauses (a) through (f) above
and satisfaction of any conditions set forth in any Supplement for an
Outstanding Series, the existing Exchangeable Company Interest, shall be deemed
adjusted as of the Exchange Date as provided above.  The Trustee shall cause to
be kept at the office or agency to be maintained by the Transfer Agent and
Registrar in accordance with the provisions of Section 8.16 a register (the
“Exchange Register”) in which, subject to such reasonable regulations as the
Trustee may prescribe, the Transfer Agent and Registrar shall record all Company
Exchanges and the amount of the Exchangeable Company Interest following any such
Company Exchange.  There is no limit to the number of Company Exchanges that the
Company may perform under this Agreement.  If the Company shall, on any Exchange
Date, retain any Investor Certificates issued on such Exchange Date, it shall,
prior to transferring any such Investor Certificates to another Person, obtain a
Tax Opinion.  Additional restrictions relating to a Company Exchange may be set
forth in any Supplement.

 

(b)           Upon any Company Exchange, the Trustee, in accordance with the
written directions of the Company, shall issue to the Company under
Section 5.01, for execution, as agent of the Trust, and redelivery to the
Trustee for authentication under Section 5.02, (i) one or more Investor
Certificates representing an increase in the Invested Amount of an Outstanding
Series, or (ii) one or more new Series of Investor Certificates.  Any such
Investor Certificates shall be substantially in the form specified in the

 

33

--------------------------------------------------------------------------------


 

applicable Supplement and each shall bear, upon its face, the designation for
such Series to which each such Certificate belongs so selected by the Company.

 

(c)           In conjunction with a Company Exchange, the parties hereto shall,
except as otherwise provided in subsection (a) above, execute a Supplement to
this Agreement, which shall define, with respect to any additional Investor
Certificates or newly issued Series, as the case may be: (i) its name or
designation, (ii) its additional or initial principal amount, as the case may
be, (or method for calculating such amount), (iii) its coupon rate (or formula
for the determination thereof), (iv) the interest payment date or dates and the
date or dates from which interest shall accrue, (v) the method for allocating
Collections to Holders, (vi) the names of any accounts to be used by such
Series and the terms governing the operation of any such accounts, (vii) the
issue and terms of a letter of credit or other form of Enhancement, if any, with
respect thereto, (viii) the terms on which the Certificates of such Series may
be repurchased by the Company or may be remarketed to other investors, (ix) the
Series Termination Date, (x) any deposit account maintained for the benefit of
Holders, (xi) the number of classes of such Series, and if more than one class,
the rights and priorities of each such Class, (xii) the rights of the holder of
the Exchangeable Company Interest that have been transferred to the holders of
such Series, (xiii) the designation of any Series Accounts and the terms
governing the operation of any such Series Accounts, (xiv) provisions acceptable
to the Trustee concerning the payment of the Trustee’s fees and expenses and
(xv) other relevant terms (all such terms, the “Principal Terms” of such
Series).  The Supplement executed in connection with the Company Exchange shall
contain administrative provisions which are reasonably acceptable to the
Trustee.

 

(d)           The Company shall not transfer, assign, exchange or otherwise
dispose of the Exchangeable Company Interest without delivery of a Tax Opinion. 
If the Company shall transfer, assign, exchange or otherwise dispose of all or
any portion of the Exchangeable Company Interest in accordance with the
preceding sentence, the Transfer Agent and Registrar shall record the transfer,
assignment, exchange or other disposition of the Exchangeable Company Interest
in the Exchange Register.  Any Holder who wishes to transfer, assign, exchange
or otherwise dispose of all or any portion of the Exchangeable Company Interest
held by it shall deliver instructions and a written instrument of transfer, with
sufficient instructions, duly executed by the Holder or his attorney-in-fact
duly authorized in writing delivered to the Trustee (unless the Transfer Agent
and Registrar is different from the Trustee, in which case to the Transfer Agent
and Registrar) and complying with any requirements set forth in the applicable
Supplement.  No service charge shall be made for any registration of transfer or
exchange of all or any portion of the Exchangeable Company Interest, but the
Transfer Agent and Registrar may require any Holder that is transferring or
exchanging all or any portion of the Exchangeable Company Interest to pay a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of all or any portion of the
Exchangeable Company Interest.

 

34

--------------------------------------------------------------------------------


 

(e)           Except as specified in any Supplement for a related Series, all
Investor Certificates of any Series shall be equally and ratably entitled as
provided herein to the benefits hereof without preference, priority or
distinction on account of the actual time or times of authentication and
delivery, all in accordance with the terms and provisions of this Agreement and
the applicable Supplement.

 

SECTION 5.11.            Book-Entry Certificates.  If specified in any related
Supplement, the Investor Certificates, or any portion thereof, upon original
issuance, shall be issued in the form of one or more typewritten Investor
Certificates representing the Book-Entry Certificates, to be delivered to the
Depository specified in such Supplement which shall be the Clearing Agency,
specified by, or on behalf of, the Company for such Series.  The Investor
Certificates shall initially be registered on the Certificate Register in the
name of the nominee of such Clearing Agency, and no Certificate Book-Entry
Holder will receive a definitive certificate representing such Certificate
Book-Entry Holder’s interest in the Investor Certificates, except as provided in
Section 5.13. Unless and until definitive, fully registered Investor
Certificates (“Definitive Certificates”) have been issued to Investor
Certificateholders pursuant to Section 5.13 or the related Supplement:

 

(a)           the provisions of this Section 5.11 shall be in full force and
effect;

 

(b)           the Company, the Servicer and the Trustee may deal with each
Clearing Agency for all purposes (including the making of distributions on the
Investor Certificates) as the Investor Certificateholder without respect to
whether there has been any actual authorization of such actions by the
Certificate Book-Entry Holders with respect to such actions;

 

(c)           to the extent that the provisions of this Section 5.11 conflict
with any other provisions of this Agreement, the provisions of this Section 5.11
shall control; and

 

(d)           the rights of Certificate Book-Entry Holders shall be exercised
only through the Clearing Agency and the related Clearing Agency Participants
and shall be limited to those established by law and agreements between such
related Certificate Book-Entry Holders and the Clearing Agency and/or the
Clearing Agency Participants.  Pursuant to the Depository Agreement, the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal and interest on
the Investor Certificates to such Clearing Agency Participants.

 

Notwithstanding the foregoing, no Class or Series of Investor Certificates may
be issued as Book-Entry Certificates (but, instead, shall be issued as
Definitive Certificates) unless at the time of issuance of such Class or Series,
the Company and the Trustee receive a Tax Opinion.

 

35

--------------------------------------------------------------------------------


 

SECTION 5.12.            Notices to Clearing Agency.  Whenever notice or other
communication to the Investor Certificateholders is required under this
Agreement, unless and until Definitive Certificates shall have been issued to
Certificate Book-Entry Holders pursuant to Section 5.13, the Trustee shall give
all such notices and communications specified herein to be given to the Investor
Certificateholders to the Clearing Agencies.

 

SECTION 5.13.            Definitive Certificates.  If (a)(i) the Company advises
the Trustee in writing that any Clearing Agency is no longer willing or able to
properly discharge its responsibilities under the applicable Depository
Agreement, and (ii) the Company is unable to locate a qualified successor,
(b) the Company, at its option, advises the Trustee in writing that it elects to
terminate the book-entry system through the Clearing Agency or (c) after the
occurrence of a Servicer Default or an Early Amortization Event, Certificate
Book-Entry Holders representing Fractional Undivided Interests aggregating more
than 50% of the Invested Amount held by such Certificate Book-Entry Holders of
each affected Series then issued and outstanding (and, if applicable, the
Majority Letter of Credit Banks and the Majority Liquidity Banks) advise the
Clearing Agency through the Clearing Agency Participants in writing, and the
Clearing Agency shall so notify the Trustee, that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Book-Entry Holders, the Trustee shall notify the Clearing
Agency, which shall be responsible to notify the Certificate Book-Entry Holders,
of the occurrence of any such event and of the availability of Definitive
Certificates to Certificate Book-Entry Holders requesting the same.  Upon
surrender to the Trustee of the Book-Entry Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Trustee shall issue the Definitive Certificates.  Neither the
Company nor the Trustee shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions.

 

ARTICLE VI

 

OTHER MATTERS RELATING TO THE COMPANY

 

SECTION 6.01.            Liability of the Company.  Except as set forth below in
this Section 6.01, the Company shall be liable for all obligations, covenants,
representations and warranties of the Company arising under or related to this
Agreement or any Supplement.  Except as provided in the preceding sentence and
otherwise herein, the Company shall be liable only to the extent of the
obligations specifically undertaken by it in its capacity as Company hereunder
and shall not be liable for any act or omission of the Paying Agent, an
authenticating agent, the Transfer Agent and Registrar or the Trustee. 
Notwithstanding any other provision hereof or of any Supplement, the sole remedy
of the Trust, the Trustee (in its individual capacity or as Trustee), the
Holders or any other Person in respect of any obligation, covenant,
representation, warranty or agreement of the Company under or related to this
Agreement or any Supplement shall be against the assets of the Company.  Neither
the Trust, the Trustee, the Holders nor any other Person shall have any claim
against the Company to the extent that such assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement

 

36

--------------------------------------------------------------------------------

 

(the difference being referred to herein as a “shortfall”) and all claims in
respect of the shortfall shall be extinguished.

 

SECTION 6.02.            Limitation on Liability of the Company.  Subject to
Sections 6.01 and 10.19, neither the Company nor any of its directors or
officers or employees or agents shall be under any liability to the Trust, the
Trustee, the Holders or any other Person for any action taken or for refraining
from the taking of any action pursuant to this Agreement whether or not such
action or inaction arises from express or implied duties under any Transaction
Document; provided, however, that this provision shall not protect the Company
against any liability which would otherwise be imposed by reason of willful
misconduct, bad faith or gross negligence in the performance of any duties or by
reason of reckless disregard of any obligations and duties hereunder.  The
Company and any director or officer or employee or agent of the Company may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person (other than, in the case of the Company, the Company or
the Servicer) respecting any matters arising hereunder.

 

ARTICLE VII

 

EARLY AMORTIZATION EVENTS

 

SECTION 7.01.            Early Amortization Events.  Unless modified with
respect to any Series of Investor Certificates by any related Supplement, if any
one of the following events (each, an “Early Amortization Event”) shall occur:

 

(a)           an Insolvency Event shall have occurred with respect to the
Company;

 

(b)           the Trust or the Company shall become an “investment company”
within the meaning of the 1940 Act;

 

(c)           the Trust shall receive a written notice from the Internal Revenue
Service taking the position that the Trust should be characterized for United
States federal income tax purposes as a “publicly traded partnership” or as an
association taxable as a corporation and counsel to the Company cannot provide
an opinion addressed to the Trustee and reasonably acceptable to the Letter of
Credit Agent and the Administrative Agent that such claim is without merit; or

 

(d)           the Trustee shall be appointed Successor Servicer pursuant to the
Servicing Agreement;

 

then, an “Early Amortization Period” with respect to all Outstanding
Series shall commence without any notice or other action on the part of the
Trustee, any Investor Certificateholder, the Letter of Credit Agent, any Letter
of Credit Bank, the Administrative Agent or any Liquidity Bank immediately upon
the occurrence of such event.  The Servicer shall notify each Rating

 

37

--------------------------------------------------------------------------------


 

Agency, the Letter of Credit Agent, the Administrative Agent and the Trustee in
writing of the occurrence of any Early Amortization Period, specifying the cause
thereof.  Upon the commencement against the Company of a case, proceeding or
other action described in clause (ii) of the definition of “Insolvency Event”,
the Company shall cease to purchase Loans from any Seller and cease to transfer
Purchased Loans to the Trust, until such time, if any, as such case, proceeding
or other action is vacated, discharged, or stayed or bonded pending appeal.  If
an Insolvency Event with respect to the Company occurs, the Company shall
immediately cease to transfer Purchased Loans to the Trust (or, if the Company
has previously suspended the transfer of Purchased Loans to the Trust to comply
with the preceding sentence, such suspension shall become a permanent cessation
of the transfer of Purchased Loans to the Trust) and shall promptly give written
notice to the Trustee of such occurrence.  Notwithstanding any cessation of the
transfer to the Trust of additional Purchased Loans, Purchased Loans transferred
to the Trust prior to the occurrence of such Insolvency Event and Collections in
respect of such Purchased Loans and interest, whenever created, accrued in
respect of such Purchased Loans, shall continue to be a part of the Trust.

 

Additional Early Amortization Events and the consequences thereof may be set
forth in each Supplement with respect to the Series relating thereto.

 

SECTION 7.02.            Additional Rights upon the Occurrence of Certain
Events.

 

(a)           If after the occurrence of an Insolvency Event with respect to the
Company, the Aggregate Invested Amount and all accrued and unpaid interest
thereon have not been paid to the Investor Certificateholders, the Trustee in
accordance with the written direction of the Servicer shall (i) publish a notice
in the Wall Street Journal (the “Authorized Newspaper”) that an Insolvency Event
has occurred and that the Trustee intends to sell, dispose of or otherwise
liquidate the Purchased Loans in a commercially reasonable manner and (ii) send
written notice to the Investor Certificateholders, the Letter of Credit Agent
and the Administrative Agent and request instructions from such Persons, which
notice shall request each Certificateholder, the Letter of Credit Agent and the
Administrative Agent to advise the Trustee in writing that it elects one of the
following options: (A) the Investor Certificateholder, the Letter of Credit
Agent and the Administrative Agent wishes the Trustee not to sell, dispose of or
otherwise liquidate the Purchased Loans; (B) the Investor Certificateholder, the
Letter of Credit Agent and the Administrative Agent wishes the Trustee to sell,
dispose of or otherwise liquidate the Purchased Loans; or (C) the Investor
Certificateholder, the Letter of Credit Agent and the Administrative Agent
refuses to advise the Trustee as to the specific action the Trustee should
take.  If after sixty (60) days from the day notice pursuant to clause (i) above
is first published (the “Publication Date”), the Trustee shall not have received
written instructions selecting option (A) above from (x) except as otherwise
provided in a Supplement with respect to any Series, Investor Certificateholders
representing more than 50% of the Invested Amount of each Series (or, in the
case of a Series having more than one Class of Investor Certificates, Investor
Certificateholders representing more than 50% of the Invested Amount of each
Class of such Series) and, if applicable, the Majority

 

38

--------------------------------------------------------------------------------


 

Letter of Credit Banks and the Majority Liquidity Banks and (y) if there are any
Holders of the Exchangeable Company Interest other than the Company, the Holders
of the Exchangeable Company Interest representing more than 50% of the Company
Interest not held by the Company, the Trustee shall proceed to sell, dispose of,
or otherwise liquidate the Purchased Loans in a commercially reasonable manner
and on commercially reasonable terms, which shall include the solicitation of
competitive bids and the Trustee shall proceed to consummate the sale,
liquidation or disposition of the Purchased Loans as provided above with the
highest bidder for the Purchased Loans.  The Company or any of its Affiliates
shall be permitted to bid for the Purchased Loans.  In addition, the Company or
any of its Affiliates shall have the right to match any bid by a third person
and be granted the right to purchase the Purchased Loans at such matched bid
price.  All reasonable costs and expenses incurred by the Trustee in such sale
shall be reimbursable to the Trustee as provided in Section 8.05.  After the
appointment of the Trustee as Successor Servicer pursuant to the Servicing
Agreement, the Trustee shall proceed to sell, dispose of, or otherwise liquidate
the Purchased Loans in a commercially reasonable manner and on commercially
reasonable terms, which shall include the solicitation of competitive bids and
the Trustee shall proceed to consummate the sale, liquidation or disposition of
the Purchased Loans as provided above with the highest bidder for the Purchased
Loans.  The Company or any of its Affiliates shall be permitted to bid for the
Purchased Loans.  In addition, the Company or any of its Affiliates shall have
the right to match any bid by a third person and be granted the right to
purchase the Purchased Loans at such matched bid price.  The provisions of
Sections 7.01 and 7.02 shall be cumulative.  All reasonable costs and expenses
incurred by the Trustee in such sale shall be reimbursable to the Trustee as
provided in Section 8.05.

 

(b)           The proceeds from the sale, disposition or liquidation of the
Purchased Loans pursuant to subsection (a) above shall be treated as Collections
on the Purchased Loans and such proceeds shall be released to the Trustee in an
amount equal to the amount of any expenses incurred by the Trustee acting in its
capacity either as Trustee or as liquidating agent under this Section 7.02 that
have not otherwise been reimbursed and the remainder, if any, will be
distributed to Investor Certificateholders of each Series after immediately
being deposited in the Collection Account, in accordance with the provisions of
subsection 3.01(d) and the related Supplement for such Series.  After giving
effect to all such distributions, the remainder, if any, shall be allocated to
the Exchangeable Company Interest and shall be released to the Holders of the
Exchangeable Company Interest pro-rata based on the amount of the Exchangeable
Company Interest held by each Holder thereof.

 

39

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE TRUSTEE

 

SECTION 8.01.            Duties of Trustee.

 

(a)                                 The Trustee, prior to the occurrence of a
Servicer Default or Early Amortization Event of which a Responsible Officer of
the Trustee has actual knowledge and after the curing of all Servicer Defaults
and Early Amortization Events which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in the Pooling
and Servicing Agreements or any Supplement and no implied covenants or
obligations shall be read into such Pooling and Servicing Agreements against the
Trustee.  If a Servicer Default or Early Amortization Event of which a
Responsible Officer of the Trustee has actual knowledge occurred (which has not
been cured or waived), the Trustee shall exercise the rights and powers vested
in it by any Pooling and Servicing Agreement or any Supplement and shall use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(b)                                 The Trustee may conclusively rely as to the
truth of the statements and the correctness of the opinions expressed therein
upon resolutions, certificates, statements, opinions, reports (including the
Daily Report and the Monthly Settlement Statement), documents, orders or other
instruments (whether in original or facsimile form) furnished to the Trustee;
provided, that (i) in the case of any of the above which are specifically
required to be furnished to the Trustee pursuant to any provision of the Pooling
and Servicing Agreements, the Trustee shall, subject to Section 8.02, examine
them to determine whether they appear on their face to conform to the
requirements of this Agreement and (ii) in the case of any of the above as to
which the Trustee is required to perform procedures pursuant to the Internal
Operating Procedures Memorandum, the Trustee shall perform said procedures in
accordance with the Internal Operating Procedures Memorandum.

 

(c)                                  Subject to subsection 8.01(a), no provision
of this Agreement or any Supplement shall be construed to relieve the Trustee
from liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct; provided, however, that:

 

(i)            the Trustee shall not be liable for an error of judgment unless
it shall be proved that the Trustee was grossly negligent, or acted in bad
faith, in ascertaining the pertinent facts;

 

(ii)           the Trustee shall not be liable with respect to any action taken,
suffered or omitted to be taken by it in good faith;

 

40

--------------------------------------------------------------------------------


 

(iii)          the Trustee shall not be charged with knowledge of any failure by
the Servicer to comply with any of its obligations or any other Potential
Servicer Default, unless a Responsible Officer of the Trustee obtains actual
knowledge of such failure or the Trustee receives written notice of such failure
from the Servicer, the Letter of Credit Agent, the Administrative Agent or any
Investor Certificateholder;

 

(iv)          the Trustee shall not be charged with knowledge of a Servicer
Default, Early Amortization Event, Purchase Termination Event, Potential
Purchase Termination Event or Potential Early Amortization Event unless a
Responsible Officer of the Trustee obtains actual knowledge of such event or the
Trustee receives written notice of such default or event from the Servicer, the
Letter of Credit Agent, the Administrative Agent or any Holder of Investor
Certificates;

 

(v)           the Trustee shall not be liable for any investment losses
resulting from any investments of funds on deposit in the Collection Account or
any subaccounts thereof (provided that such investments are Eligible
Investments); and

 

(vi)          the Trustee shall have no duty to monitor the performance of the
Servicer, nor shall it have any liability in connection with malfeasance or
nonfeasance by the Servicer; the Trustee shall have no liability in connection
with compliance of the Servicer or the Company with statutory or regulatory
requirements related to the Purchased Loans; and the Trustee shall have no duty
to perform, except as otherwise required pursuant to the Internal Operating
Procedures Memorandum, any recalculation or verification of any calculation with
respect to data provided to the Trustee by the Servicer.

 

(d)                                 The Trustee shall not be required to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties under any Pooling and Servicing Agreement or in
the exercise of any of its rights or powers, if there is reasonable ground for
believing that the repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it, and none of the provisions
contained in any Pooling and Servicing Agreement shall in any event require the
Trustee to perform, or be responsible for the manner of performance of, any
obligations of the Servicer under such Agreement except during such time, if
any, as the Trustee shall be the successor to, and be vested with the rights,
duties, powers and privileges of, the Servicer in accordance with the terms of
such Agreement.

 

(e)                                  Except as expressly provided in any Pooling
and Servicing Agreement, the Trustee shall have no power to vary the corpus of
the Trust.

 

41

--------------------------------------------------------------------------------


 

(f)            The Trustee shall take such actions as are set forth in the
Internal Operating Procedures Memorandum set forth in Exhibit A unless prevented
from doing so through no fault of the Trustee.

 

SECTION 8.02.            Rights of the Trustee.  Except as otherwise provided in
Section 8.01 and in the Internal Operating Procedures Memorandum:

 

(a)           The Trustee may conclusively rely on and shall be protected in
acting on, or in refraining from acting in accord with, any resolution,
Responsible Officer’s certificate, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, appraisal, bond, note or other paper or document (whether in
original or facsimile form) believed by it to be genuine and to have been signed
or presented to it pursuant to any Pooling and Servicing Agreement by the proper
party or parties.

 

(b)           The Trustee may consult with counsel, and any Opinion of Counsel
and any advice of such counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such Opinion of Counsel.

 

(c)           The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by any Pooling and Servicing Agreement, or to
institute, conduct or defend any litigation hereunder or in relation hereto, at
the request, order or direction of any of the Holders, pursuant to the
provisions of any Pooling and Servicing Agreement, unless such Holders shall
have offered to the Trustee reasonable security or indemnity satisfactory to it
against the costs, expenses and liabilities which may be incurred therein or
thereby; provided, however, that nothing contained herein shall relieve the
Trustee of the obligations, upon the occurrence of a Servicer Default or Early
Amortization Event (which has not been cured), to exercise such of the rights
and powers vested in it by any Pooling and Servicing Agreement, and to use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.  The right of the Trustee to perform any discretionary act enumerated
in this Agreement shall not be construed as a duty, and the Trustee shall not be
answerable for other than its gross negligence or willful misconduct in the
performance of any such act.

 

(d)           The Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by any Pooling and
Servicing Agreement; provided that the Trustee shall be liable for its gross
negligence or willful misconduct.

 

(e)           The Trustee shall not be bound to make any investigation into the
facts of matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, direction, order, approval, bond,
note or other paper or document, unless requested in writing so to do by, except
as otherwise provided in a

 

42

--------------------------------------------------------------------------------


 

Supplement to any Series, the Holders of Investor Certificates evidencing
Fractional Undivided Interests aggregating more than 50% of the Invested Amount
of any Series (and, if applicable, the Majority Letter of Credit Banks and the
Majority Liquidity Banks) which could be materially and adversely affected if
the Trustee does not perform such acts; provided, however, that such Holders of
Investor Certificates shall indemnify and reimburse the Trustee for any
liability or expense resulting from any such investigation requested by them;
provided further that the Trustee shall be entitled to make such further inquiry
or investigation into such facts or matters as it may reasonably see fit, and if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books and records of the Company, personally or
by agent or attorney, at the sole cost and expense of the Company and shall
incur no liability of any kind by reason of such inquiry or investigation.

 

(f)            The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through affiliates, agents
or attorneys or a custodian or nominee, and the Trustee shall not be responsible
for any misconduct or negligence on the part of, or for the supervision of, any
such affiliate, agent, attorney, custodian or nominee appointed with due care by
it hereunder.

 

(g)           The Trustee shall not be required to make any initial or periodic
examination of any documents or records related to the Purchased Loans or the
Collection Account for the purpose of establishing the presence or absence of
defects, the compliance by the Company with its representations and warranties
or for any other purpose.

 

(h)           In the event that the Trustee is also acting as Paying Agent or
Transfer Agent and Registrar hereunder, the rights and protections afforded to
the Trustee pursuant to this Article VIII shall also be afforded to such Paying
Agent or Transfer Agent and Registrar.

 

SECTION 8.03.            Trustee Not Liable for Recitals.  The Trustee assumes
no responsibility for the correctness of the recitals contained herein and in
the Investor Certificates (other than the certificate of authentication on the
Investor Certificates).  Except as set forth in Section 8.15, the Trustee makes
no representations as to the validity or sufficiency of any Pooling and
Servicing Agreement, of the Investor Certificates (other than the certificate of
authentication on the Investor Certificates), of the Exchangeable Company
Interest, of any Purchased Loan or of any related document or interest.  The
Trustee shall not be accountable for the use or application by the Company of
any of the Investor Certificates or the Exchangeable Company Interest or of the
proceeds of such Investor Certificates, or the Exchangeable Company Interest or
for the use or application of any funds paid to the Company in respect of the
Purchased Loans or deposited in or withdrawn from the Collection Account or
other accounts hereafter established to effectuate the transactions contemplated
herein and in accordance with the terms of any Pooling and Servicing Agreement.

 

43

--------------------------------------------------------------------------------


 

The Trustee shall not be accountable for the use or application by the Servicer
of any of the Investor Certificates or of the proceeds of such Investor
Certificates, or for the use or application of any funds paid to the Servicer in
respect of the Purchased Loans or deposited in or withdrawn from the Collection
Account by or at the direction of the Servicer.  The Trustee shall at no time
have any responsibility or liability for or with respect to the legality,
validity and enforceability of any Purchased Loan.

 

SECTION 8.04.            Trustee May Own Investor Certificates.  The Trustee in
its individual or any other capacity (a) may become the owner or pledgee of
Investor Certificates with the same rights as it would have if it were not the
Trustee and (b) may transact any banking and trust business with the Company,
the Servicer or the Sellers as it would were it not the Trustee.

 

SECTION 8.05.            Trustee’s Fees and Expenses.  The Trustee shall be
entitled to a fee (which shall not be limited by any provision of law in regard
to the compensation of a trustee of an express trust) for all services rendered
by the Trustee in the execution of the trusts hereby created and in the exercise
and performance of any of the powers and duties hereunder of the Trustee.  The
Servicer covenants and agrees to pay to the Trustee annually in advance on the
Effective Date and on or about each one year anniversary thereof, a fee agreed
upon in writing between the Trustee and the Servicer.  The Servicer and the
Company jointly and severally shall indemnify the Trustee for all reasonable
expenses (including, without limitation, expenses incurred in connection with
notices, requests for documentation or other communications to Holders),
disbursements, losses, liabilities, claims, damages and advances incurred or
made by the Trustee in accordance with any of the provisions of any Pooling and
Servicing Agreement or by reason of its status as Trustee under any Pooling and
Servicing Agreement (including the reasonable fees and expenses of its agents,
any co-trustee and counsel) except any such expense, disbursement, loss,
liability, damage or advance as shall be determined to have been caused by its
own gross negligence or willful misconduct; provided, that any obligation of the
Company to make payments under this Section 8.05 shall be Company Subordinated
Obligations.  To the extent the fees and expenses of the Trustee are not paid on
a current basis (including pursuant to the first sentence of this Section 8.05),
the Trustee shall be entitled to be paid such items from amounts that would be
distributable to the Company under Article III of this Agreement or payable to
the Servicer pursuant to subsection 2.05(b) of the Servicing Agreement.  The
Trustee shall be entitled to reimbursement for any reasonable out-of-pocket
costs or expenses incurred in connection with the review, negotiation,
preparation, execution and delivery of any of the Transaction Documents or in
connection with the issuance of any Investor Certificates on the Effective
Date.  If the Trustee is appointed Successor Servicer in accordance with the
Servicing Agreement, the Trustee, in its capacity as Successor Servicer, shall
also be entitled to be paid the Servicing Fee and any other compensation to
which the Servicer is expressly entitled under any Pooling and Servicing
Agreement.  The provisions of this Section 8.05 shall apply to the reasonable
expenses, disbursements and advances made or incurred by the Trustee, or any
other Person, in its capacity as liquidating agent, to the extent not otherwise
paid.  The covenants to pay the expenses, disbursements, losses, liabilities,
damages and advances provided for in this Section shall survive the termination
of any Pooling and Servicing Agreement or the resignation

 

44

--------------------------------------------------------------------------------


 

or removal of the Trustee and shall be binding on the Company, the Servicer and
any Successor Servicer.

 

SECTION 8.06.            Eligibility Recitals.  The Trustee hereunder shall at
all times be a corporation organized and doing business under the laws of the
United States of America or any State thereof authorized under such laws to
exercise corporate trust powers, having (or having a holding company parent
with) a combined capital and surplus of at least $100,000,000 and subject to
supervision or examination by federal or state authority.  If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then, for the
purpose of this Section 8.06, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  In case at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 8.06, the Trustee shall resign immediately in the manner and with the
effect specified in Section 8.07.

 

SECTION 8.07.            Resignation or Removal of Trustee.

 

(a)           Subject to paragraph (c) below, the Trustee may at any time resign
and be discharged from the trust hereby created by giving written notice thereof
to the Company, the Servicer, the Letter of Credit Agent, the Administrative
Agent and the Rating Agencies.  Upon receiving such notice of resignation, the
Company shall promptly appoint a successor trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Trustee and one copy to the successor trustee.  If no successor trustee has been
so appointed and has accepted such appointment within thirty (30) days after the
giving of such notice of resignation, the resigning Trustee may petition (at the
expense of the Company) any court of competent jurisdiction for the appointment
of a successor trustee.

 

(b)           If at any time the Trustee shall cease to be eligible in
accordance with the provisions of Section 8.06 hereof and shall fail to resign
after written request therefor by the Servicer, or if at any time the Trustee
shall be legally unable to act, or shall be adjudged a bankrupt or insolvent, or
if a receiver of the Trustee or of its property shall be appointed, or any
public officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Company may remove the Trustee and promptly appoint a successor trustee by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the Trustee so removed and one copy to the successor trustee.

 

(c)           Any resignation or removal of the Trustee and appointment of
successor trustee pursuant to any of the provisions of this Section 8.07 shall
not become effective until acceptance of appointment by the successor trustee as
provided in Section 8.08.

 

(d)           The obligations of the Company described in Section 8.05 hereof
and the obligations of the Servicer described in Section 8.05 hereof and
Section 5.02 of

 

45

--------------------------------------------------------------------------------


 

the Servicing Agreement shall survive the termination of this Agreement or the
removal or resignation of the Trustee as provided in this Agreement.

 

(e)           No Trustee under this Agreement shall be personally liable for any
action or omission of any successor trustee.

 

SECTION 8.08.            Successor Trustee.

 

(a)           Any successor trustee appointed as provided in Section 8.07 shall
execute, acknowledge and deliver to the Company and to its predecessor Trustee
an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor Trustee shall become effective and
such successor trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as Trustee
herein.  The predecessor Trustee shall deliver to the successor trustee all
documents or copies thereof, at the expense of the Servicer, and statements held
by it hereunder; and the Company and the predecessor Trustee shall execute and
deliver such instruments and do such other things as may reasonably be required
for fully and certainly vesting and confirming in the successor trustee all such
rights, power, duties and obligations.  The Servicer shall immediately give
notice, but in no event less than ten (10) days prior to any such resignation or
removal, to each Rating Agency upon the appointment of a successor trustee.

 

(b)           No successor trustee shall accept appointment as provided in this
Section 8.08 unless at the time of such acceptance such successor trustee shall
be eligible under the provisions of Section 8.06.

 

(c)           Upon acceptance of appointment by a successor trustee as provided
in this Section 8.08, such successor trustee shall mail notice of such
succession hereunder to all Holders at their addresses as shown in the
Certificate Register or the Exchange Register, as applicable.

 

SECTION 8.09.            Merger or Consolidation of Trustee.  Any Person into
which the Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, provided such corporation shall be
eligible under the provisions of Section 8.06, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.  The Trustee shall promptly
give notice (except to the extent prohibited under any Requirement of Law or
Contractual Obligation), but in no event less than 10 days prior to any such
merger or consolidation, to the Company, the Servicer, the Letter of Credit
Agent, the Administrative Agent and the Rating Agencies upon any such merger or
consolidation of the Trustee.  Information as to such merger or consolidation
that is made publicly available by the Trustee in the Authorized Newspaper shall
be deemed to satisfy the notice requirement of this Section 8.09.

 

46

--------------------------------------------------------------------------------

 

SECTION 8.10.                                   Appointment of Co-Trustee or
Separate Trustee.

 

(a)                                 Notwithstanding any other provisions of any
Pooling and Servicing Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust may at the
time be located, the Trustee shall have the power and may execute and deliver
all instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Trust, and to vest in such Person or Persons, in such capacity and for the
benefit of the Holders, such title to the Trust, or any part thereof, and,
subject to the other provisions of this Section 8.10, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary.  No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 8.06 and no notice to Holders
of the appointment of any co-trustee or separate trustee shall be required under
Section 8.08. The Trustee shall promptly notify each Rating Agency of the
appointment of any co-trustee.

 

(b)                                 Every separate trustee and co-trustee shall,
to the extent permitted by law, be appointed and act subject to the following
provisions and conditions:

 

(i)                                     all rights, powers, duties and
obligations conferred or imposed upon the Trustee shall be conferred or imposed
upon and exercised or performed by the Trustee and such separate trustee or
co-trustee jointly (it being understood that such separate trustee or co-trustee
is not authorized to act separately without the Trustee joining in such act),
except to the extent that under any statute of any jurisdiction in which any
particular act or acts are to be performed (whether as Trustee hereunder or as
successor to the Servicer hereunder), the Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Trustee;

 

(ii)                                  neither the Trustee nor any separate
trustee or co-trustee shall be personally liable by reason of any act or
omission of any other trustee, separate trustee or co-trustee hereunder so long
as such trustee, separate trustee or co-trustee is appointed with due care in
accordance with the terms of this Agreement; and

 

(iii)                               the Trustee may at any time accept the
resignation of or remove any separate trustee or co-trustee.

 

(c)                                  Any notice, request or other writing given
to the Trustee shall be deemed to have been given to each of the then separate
trustees and co-trustees, as effectively as if given to each of them.  Every
instrument appointing any separate trustee or co-trustee shall refer to this
Agreement and the conditions of this Article VIII.  Each

 

47

--------------------------------------------------------------------------------


 

separate trustee and co-trustee, upon its acceptance of the trusts conferred,
shall be vested with the estates or property specified in its instrument of
appointment, either jointly with the Trustee or separately, as may be provided
therein, subject to all the provisions of any Pooling and Servicing Agreement,
specifically including every provision of any Pooling and Servicing Agreement
relating to the conduct of, affecting the liability of, or affording protection
to, the Trustee.  Every such instrument shall be filed with the Trustee and a
copy thereof given to the Servicer and the Company.

 

(d)                                 Any separate trustee or co-trustee may at
any time constitute the Trustee, its agent or attorney-in-fact with full power
and authority, to the extent not prohibited by law, to do any lawful act under
or in respect to any Pooling and Servicing Agreement on its behalf and in its
name.  If any separate trustee or co-trustee shall die, become incapable of
acting, resign or be removed, all of its estates, properties, rights, remedies
and trusts shall vest in and be exercised by the Trustee, to the extent
permitted by law, without the appointment of a new or successor trustee.

 

SECTION 8.11.                                   Tax Returns.  In the event the
Trust shall be required to file U.S. Federal, state, local or foreign income tax
returns, the Company (or the Servicer on behalf of the Company) shall prepare
and file or shall cause to be prepared and filed any such tax returns required
to be filed by the Trust and shall remit such tax returns to the Trustee for
signature at least five Business Days before such tax returns are due to be
filed (including extensions).  The Company (or the Servicer on behalf of the
Company) shall also prepare or shall cause to be prepared all U.S. Federal tax
information in connection with this Agreement required by law to be distributed
to Holders and shall deliver such information to the Trustee at least five
Business Days prior to the date it is required by law to be distributed to the
Holders.  The Trustee, upon request, will furnish the Company or the Servicer
with all such information known to the Trustee as may be reasonably determined
by the Company or the Servicer to be required in connection with the preparation
of all U.S. Federal, state, local or foreign income tax returns of the Trust,
and shall, upon the Company’s (or the Servicer’s on behalf of the Company)
written request, execute such tax returns.  In no event shall the Trustee in its
individual capacity be liable for any liabilities, costs or expenses of the
Trust, the Holders, the Company (or the Servicer on behalf of the Company),
arising under any U.S. Federal, state, local or foreign income tax law or
regulation, including, without limitation, excise taxes or any other tax imposed
by a Governmental Authority on or measured by income (or any interest or penalty
with respect thereto or arising from any failure to comply therewith).  The
Trustee shall not be required to determine whether any filing of tax returns is
required.

 

SECTION 8.12.                                   Trustee May Enforce Claims
Without Possession of Investor Certificates.  All rights of action and claims
under any Pooling and Servicing Agreement or the Investor Certificates may be
prosecuted and enforced by the Trustee without the possession of any of the
Investor Certificates or the production thereof in any proceeding relating
thereto, and any such proceeding instituted by the Trustee shall be brought in
its own name as trustee.  Any recovery of judgment shall, after provision for
the payment of the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel, be for the ratable

 

48

--------------------------------------------------------------------------------


 

benefit of the Holders in respect of which such judgment has been obtained. 
When the Trustee incurs expenses after the occurrence of an Insolvency Event
with respect to the Servicer, the Company or the Trust, such expenses are
intended to constitute expenses of administration under Title 11 of the United
States Code or any other applicable bankruptcy, insolvency, receivership or
similar law.

 

SECTION 8.13.                                   Suits for Enforcement.  If a
Servicer Default shall occur and be continuing, the Trustee may, as provided in
Section 6.01 of the Servicing Agreement, proceed to protect and enforce its
rights and the rights of the Holders under this Agreement or any other
Transaction Document by suit, action or proceeding (including any suit, action
or proceeding on behalf of the Holders against any third party) in equity or at
law or otherwise, whether for the specific performance of any covenant or
agreement contained in this Agreement or any other Transaction Document or in
aid of the execution of any power granted in this Agreement or any other
Transaction Document or for the enforcement of any other legal, equitable or
other remedy as the Trustee, being advised by counsel, shall deem most effective
to protect and enforce any of the rights of the Trustee or the Holders.  In
furtherance of and without limiting the generality of subsection 8.01(d), the
Trustee shall have the right to obtain, before initiating any such action, such
reasonable indemnity from the Holders as the Trustee may require against the
costs, expenses and liabilities that may be incurred therein or thereby. 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Investor
Certificates or the Exchangeable Company Interest or the rights of any holder
thereof, or authorize the Trustee to vote in respect of the claim of any Holder
in any such proceeding.

 

SECTION 8.14.                                   Rights of Investor
Certificateholders To Direct Trustee.  Except as otherwise set forth in a
Supplement to any Series, Investor Certificateholders evidencing more than 50%
of the Invested Amount of any Series (and, if applicable, the Majority Letter of
Credit Banks and the Majority Liquidity Banks) affected by the conduct of any
proceeding or the exercise of any right conferred on the Trustee shall have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred on
the Trustee; provided, however, that nothing in any Pooling and Servicing
Agreement shall impair the right of the Trustee to take any action deemed proper
by the Trustee and which is not inconsistent with such direction of the Investor
Certificateholders (and, if applicable, the Letter of Credit Banks and the
Liquidity Banks); provided further that in furtherance and without limiting the
generality of subsection 8.01(d), the Trustee shall have the right to obtain,
before acting in accordance with any such direction of the Investor
Certificateholders (and, if applicable, the Letter of Credit Banks and the
Liquidity Banks), such reasonable indemnity from the Investor Certificateholders
(and, if applicable, the Letter of Credit Banks and the Liquidity Banks) as the
Trustee may require against the costs, expenses and liabilities that may be
incurred in so acting.

 

49

--------------------------------------------------------------------------------


 

SECTION 8.15.                                   Representations and Warranties
of Trustee.  The Trustee represents and warrants that:

 

(a)                                 the Trustee is a banking corporation
organized, existing and in good standing under the laws of the State of New York
and is duly authorized to exercise trust powers under applicable law;

 

(b)                                 the Trustee has the power and authority to
enter into this Agreement and any Supplement, and has taken all necessary action
to authorize the execution, delivery and performance by it of this Agreement and
any Supplement; and

 

(c)                                  each Pooling and Servicing Agreement and
each of the Transaction Documents executed by it have been duly executed and
delivered by the Trustee and, in the case of all such Transaction Documents, are
legal, valid and binding obligations of the Trustee, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors rights
generally and except as such enforceability may be limited by general principles
of equity (whether considered in a suit at law or in equity).

 

SECTION 8.16.                                   Maintenance of Office or
Agency.  The Trustee will maintain at its expense in Houston, Texas, an office
or offices or agency or agencies where notices and demands to or upon the
Trustee in respect of the Investor Certificates or any other Interests and the
Pooling and Servicing Agreements may be served.  The Trustee will give prompt
written notice to the Company, the Servicer and the Holders of any change in the
location of the Certificate Register, the Exchange Register, or any such office
or agency.

 

SECTION 8.17.                                   Limitation of Liability.  The
Investor Certificates are executed by the Trustee, not in its individual
capacity but solely as Trustee of the Trust, in the exercise of the powers and
authority conferred and vested in it by the Trust Agreement.  Each of the
undertakings and agreements made on the part of the Trustee in the Investor
Certificates is made and intended not as a personal undertaking or agreement by
the Trustee but is made and intended for the purpose of binding only the Trust.

 

SECTION 8.18.                                   Consequential Damages.  In no
event shall The Bank of New York, in its capacity as Trustee, be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if it has been advised of
the likelihood of such loss or damage and regardless of the form of action.

 

50

--------------------------------------------------------------------------------


 

ARTICLE IX

 

TERMINATION

 

SECTION 9.01.                                   Termination of Trust.

 

(a)                                 The Trust and the respective obligations and
responsibilities of the Company, the Servicer and the Trustee created hereby
(other than the obligation of the Trustee to make payments to Holders as
hereafter set forth and any indemnification obligations hereunder) shall
terminate, except with respect to any such obligations or responsibilities
expressly stated to survive such termination, on the earliest of (i) the last
day of the August, 2020 Settlement Period, (ii) at the option of the Company, at
any time when the Aggregate Invested Amount is zero, (iii) following the
occurrence of any of the Early Amortization Events specified in Section 7.01 of
this Agreement, at any time when the Aggregate Invested Amount is zero and
(iv) upon completion of distribution of the amounts referred to in subsection
7.02(b) (the “Trust Termination Date”).

 

(b)                                 If on the Distribution Date in the month
immediately preceding the month in which the Trust Termination Date occurs
(after giving effect to all transfers, withdrawals, deposits and drawings to
occur on such date) the Invested Amount of any Series would be greater than zero
(as certified in writing by the Servicer), the Trustee, at the written direction
of the Servicer, shall make reasonable efforts to sell within thirty (30) days
of such Distribution Date all of the Purchased Loans.  The proceeds of such sale
shall be treated as Collections on the Purchased Loans and shall be allocated in
accordance with Article III.  During such 30-day period, the Servicer shall
continue to collect Collections on the Purchased Loans and allocate Collections
in accordance with the provisions of Article III.  The reasonable costs and
expenses incurred by the Trustee in such sale shall be reimbursable to the
Trustee as provided in Section 8.05.

 

SECTION 9.02.                                   Optional Purchase and Final
Termination Date of Investor Certificates of Any Series.

 

(a)                                 On any Business Day during the Amortization
Period with respect to any Series on which the Invested Amount (or such other
amount as may be set forth in the related Supplement) of such Series is reduced
to an amount equal to or less than the Optional Repurchase Percentage of the
Initial Invested Amount (or such other amount as may be set forth in the related
Supplement) for such Series as of the day preceding the beginning of such
Amortization Period, the Company shall have the option to repurchase the entire
Investor Certificateholders’ Interest of such Series, at a purchase price equal
to (i) the outstanding Invested Amount of the Investor Certificates of such
Series plus (ii) accrued and unpaid interest through such Business Day (after
giving effect to any payment of principal and monthly interest on such date of
purchase) plus (iii) all other amounts payable to all Investor
Certificateholders of such Series under the related Supplement (such purchase
price, the “Clean-Up Call Repurchase Price”).  The amount of the Clean-Up Call
Repurchase Price will be deposited into the Collection Account for credit to the
Series Collection Subaccount for such Series on such Business Day in immediately
available funds and will be passed through in full to the applicable Investor
Certificateholders.  Following any such repurchase, such Investor
Certificateholders’ Interest in the Purchased Loans shall terminate and such
interest therein will be allocated to the Exchangeable Company Interest and such
Investor Certificateholders will have no

 

51

--------------------------------------------------------------------------------


 

further rights with respect thereto.  In the event that the Company fails for
any reason to deposit the Clean-Up Call Repurchase Price for such Purchased
Loans, the Investor Certificateholders’ Interest in the Purchased Loans will
continue and monthly payments will continue to be made to the Investor
Certificateholders.

 

(b)                                 The amount deposited pursuant to subsection
9.02(a) shall be paid to the Investor Certificateholders of the related
Series pursuant to Article III on the Business Day following the date of such
deposit.  All Investor Certificates of a Series which are purchased by the
Company pursuant to subsection 9.02(a) shall be delivered by the Company upon
such purchase to, and be canceled by (in accordance with the written directions
of the Company), the Transfer Agent and Registrar and be disposed of in a manner
satisfactory to the Trustee and the Company.

 

(c)                                  All principal or interest with respect to
any Series of Investor Certificates shall be due and payable no later than the
Series Termination Date with respect to such Series.  Unless otherwise provided
in a Supplement, in the event that the Invested Amount of any Series of Investor
Certificates is greater than zero on its Series Termination Date (after giving
effect to all transfers, withdrawals, deposits and drawings to occur on such
date and the payment of principal to be made on such Series on such date), the
Trustee will sell or cause to be sold, in accordance with the directions of,
except as otherwise set forth in a Supplement for any Series, the Investor
Certificateholders representing more than 50% of the Invested Amount of such
Series (and, if applicable, the Majority Letter of Credit Banks and the Majority
Liquidity Banks) (upon which the Trustee may conclusively rely) and pay the
proceeds to all Investor Certificateholders of such Series pro rata (except that
unless expressly provided to the contrary in the related Supplement, no payment
shall be made to Investor Certificateholders of any Class of any Series that is
by its terms subordinated to any other Class until such senior Class of Investor
Certificates have been paid in full) in final payment of all principal of and
accrued interest on such Series of Investor Certificates, an amount of Purchased
Loans or interests in Purchased Loans up to the Invested Amount of such
Series at the close of business on such date; provided, however, in furtherance
and without limiting the generality of subsection 8.01(d), the Trustee shall
have the right to obtain, before acting in accordance with any such direction of
the Investor Certificateholders (and, if applicable, the Letter of Credit Banks
and the Liquidity Banks), such reasonable indemnity from the Investor
Certificateholders (and, if applicable, the Letter of Credit Banks and the
Liquidity Banks) as the Trustee may require against the costs, expenses and
liabilities that may be incurred in so acting.  Absent such direction from,
except as otherwise set forth in a Supplement for any Series, Investor
Certificateholders representing more than 50% of the Invested Amount of such
Series (and, if applicable, the Majority Letter of Credit Banks and the Majority
Liquidity Banks) or absent such reasonable indemnity as the Trustee may require
in connection with such direction, the Trustee shall continue to hold the Trust
Assets in respect of such Series in accordance with the terms of the Pooling and
Servicing Agreements until the Trust Termination Date (or until a majority of
the Investor Certificateholders (and, if

 

52

--------------------------------------------------------------------------------


 

applicable, the Majority Letter of Credit Banks and the Majority Liquidity
Banks) shall otherwise direct the Trustee); provided that the terms of this
Agreement, the related Supplement and the Servicing Agreement shall be deemed to
remain in full force and effect, except that no additional Purchased Loans shall
be allocated with respect to such Series.  The reasonable costs and expenses
incurred by the Trustee in such sale shall be reimbursable to the Trustee as
provided in Section 8.05. Any proceeds of such sale in excess of such principal
and interest paid shall be paid to the holder of the Exchangeable Company
Interest, unless and to the extent otherwise specified in any applicable
Supplement.  Upon such Series Termination Date with respect to the applicable
Series, final payment of all amounts allocable to any Investor Certificates of
such Series shall be made in the manner provided in this Section 9.02.

 

SECTION 9.03.                                   Final Payment with Respect to
Any Series.

 

(a)                                 Written notice of any termination,
specifying the Business Day upon which the Investor Certificateholders of any
Series may surrender their Investor Certificates for payment of the final
distribution with respect to such Series and cancellation, shall be given
(subject to at least thirty (30) days’ prior written notice from the Servicer to
the Trustee containing all information required for the Trustee’s notice or such
shorter period as is acceptable to the Trustee) by the Trustee to Investor
Certificateholders of such Series mailed not later than ten days prior to such
final distribution specifying (i) the Business Day upon which final payment of
the Investor Certificates will be made upon presentation and surrender of
Investor Certificates at the office or offices therein designated and (ii) the
amount of any such final payment, payments being made only upon presentation and
surrender of the Investor Certificates at the office or offices therein
specified.  The Servicer’s notice to the Trustee in accordance with the
preceding sentence shall be accompanied by a Responsible Officer’s certificate
setting forth the information specified in Section 4.03 of the Servicing
Agreement covering the period during the then current calendar year through the
date of such notice.  The Trustee shall give such notice to the Transfer Agent
and Registrar and the Paying Agent at the time such notice is given to such
Investor Certificateholders.

 

(b)                                 Notwithstanding the termination of the Trust
pursuant to subsection 9.01(a) or the occurrence of the Series Termination Date
with respect to any Series pursuant to Section 9.02, all funds then on deposit
in the Collection Account (but only to the extent necessary to pay all
outstanding and unpaid amounts to Holders) shall continue to be held in trust
for the benefit of the Holders and the Paying Agent or the Trustee shall pay
such funds to the Investor Certificateholders upon surrender of their Investor
Certificates in accordance with the terms hereof.  Any Investor Certificate not
surrendered on the date specified in subsection 9.03(a)(i) shall cease to accrue
any interest provided for such Investor Certificate from and after such date. 
In the event that all of the Investor Certificateholders shall not surrender
their Investor Certificates for cancellation within six months after the date
specified in the above-mentioned written notice, the Trustee shall give a second
written notice to the remaining Investor

 

53

--------------------------------------------------------------------------------


 

Certificateholders of such Series to surrender their Investor Certificates for
cancellation and receive the final distribution with respect thereto.  If within
one year after the second notice all the Investor Certificates of such
Series shall not have been surrendered for cancellation, the Trustee may take
appropriate steps, or may appoint an agent to take appropriate steps, to contact
the remaining Investor Certificateholders of such Series concerning surrender of
their Investor Certificates, and the cost thereof shall be paid out of the funds
in the Collection Account held for the benefit of such Investor
Certificateholders.  The Trustee and the Paying Agent shall pay to the Company
upon request any monies held by them for the payment of principal or interest
that remains unclaimed for two years and neither the Trustee nor the Paying
Agent shall be liable to any Investor Certificateholder for such payment to the
Company upon its request.  After payment to the Company, Holders entitled to the
money must look to the Company for payment as general creditors unless an
applicable abandoned property law designates another Person.

 

(c)                                  All Investor Certificates surrendered for
payment of the final distribution with respect to such Investor Certificates and
cancellation shall be canceled by the Transfer Agent and Registrar and be
disposed of in a customary manner satisfactory to the Trustee.

 

SECTION 9.04.                                   Company’s Termination Rights. 
Upon the termination of the Trust pursuant to Section 9.01 and payment to the
Trustee (in its capacity as such and/or in its capacity as Successor Servicer)
of all amounts owed to it under any Pooling and Servicing Agreement, the Trustee
shall assign and convey to the Company (without recourse, representation or
warranty) in exchange for the Exchangeable Company Interest all right, title and
interest of the Trust in the Trust Assets, whether then existing or thereafter
created, and all proceeds thereof except for amounts held by the Trustee
pursuant to subsection 9.03(b). The Trustee shall execute and deliver such
instruments of transfer and assignment, in each case without recourse,
representation or warranty (except with respect to the Trustee Liens as set
forth below), as shall be reasonably requested by the Company to vest in the
Company all right, title and interest which the Trust had in the Trust Assets
free and clear of all Trustee Liens.

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

SECTION 10.01.                            Amendment.

 

(a)                                 This Agreement, the Servicing Agreement and
each Supplement in respect of an outstanding Series (collectively, the “Pooling
and Servicing Agreements”) may be amended in writing from time to time by the
Servicer, the Company and the Trustee, without the consent of any Holder (or the
Letter of Credit Agent, the Letter of Credit Banks, the Administrative Agent or
the Liquidity Banks), to cure any ambiguity, to correct or supplement any
provisions herein or therein which may be inconsistent with

 

54

--------------------------------------------------------------------------------


 

any other provisions herein or therein or to add any other provisions hereof to
change in any manner or eliminate any of the provisions with respect to matters
or questions raised under any Pooling and Servicing Agreement which shall not be
inconsistent with the provisions of any Pooling and Servicing Agreement, and
solely with respect to this Agreement and the Servicing Agreement, pursuant to
subsection 6.02(c) and (d) of the Servicing Agreement; provided, however, that
such action shall not, as evidenced by a Responsible Officer’s certificate of
the Company delivered to the Trustee, have a Material Adverse Effect (but, to
the extent that the determination of whether such action would have a Material
Adverse Effect requires a conclusion as to a question of law, an Opinion of
Counsel shall be delivered to the Trustee in addition to such Responsible
Officer’s certificate); provided further any amendment that is entered into to
provide additional Enhancement for any Outstanding Series or to conform to
regulations issued by the Internal Revenue Service shall be deemed to have no
Material Adverse Effect.  The Trustee may, but shall not be obligated to, enter
into any such amendment pursuant to this paragraph or paragraph (b) below which
affects the Trustee’s rights, duties or immunities under any Pooling and
Servicing Agreement or otherwise.

 

(b)                                 Any Pooling and Servicing Agreement and, to
the extent provided in any Pooling and Servicing Agreement, any other agreement
relating to the Purchased Loans may also be amended (other than in the
circumstances referred to in the preceding paragraph (a)) in writing from time
to time by the Servicer, the Company and the Trustee with the consent of, except
as otherwise set forth in a Supplement for any Series, Investor
Certificateholders evidencing more than 50% of the Invested Amount of any
Series adversely affected in any material respect by the amendment (or, if any
such Series shall have more than one Class of Investor Certificates adversely
affected in any material respect by the amendment, more than 50% of the Invested
Amount of each such Class) for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of such Pooling and
Servicing Agreement or such other agreement or of modifying in any manner the
rights of Holders of any Series then issued and outstanding; provided, however,
that no such amendment shall (i) render any Series of Investor Certificates
subordinate in payment to any other Series under the Trust or otherwise
adversely discriminate against a Series relative to any other Series under the
Trust without the consent of all Investor Certificateholders of the affected
Series, (ii) reduce in any manner the amount of, or delay the timing of,
distributions which are required to be made on any Investor Certificate of such
Series without the consent of such Investor Certificateholder of such Series;
(iii) change the definition of, the manner of calculating, or in any way, the
amount of, the interest of any Investor Certificateholder of such Series in the
assets of the Trust without the consent of such Investor Certificateholder; or
(iv) reduce the aforesaid percentage of the Invested Amount of any adversely
affected Series or Class the Holders of which are required to consent to any
such amendment without the consent of all Investor Certificateholders of each
Series adversely affected in any material respect.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything in this
Section 10.01 to the contrary, the Supplement with respect to any Series may be
amended on the terms and with the procedures provided in such Supplement.

 

(d)                                 Promptly after the execution of any such
amendment or consent, the Trustee shall furnish written notification of the
substance of such amendment to each Investor Certificateholder of each
Outstanding Series (or with respect to an amendment of a Supplement, to each
Investor Certificateholder of the applicable Series), and the Servicer shall
furnish written notification of the substance of such amendment to the Letter of
Credit Agent, each Letter of Credit Bank, the Administrative Agent, each
Liquidity Bank and each Rating Agency.  No such material amendment (including
without limitation, the amendment of any Supplement notwithstanding anything to
the contrary contained in any Supplement) shall be effective until the Rating
Agency Condition has been satisfied with respect to each Series adversely
affected in any material respect by the amendment and, if Series 2000-1 is so
adversely affected, with respect to the Commercial Paper issued by BAFC.

 

(e)                                  It shall not be necessary for the consent
of Investor Certificateholders under this Section 10.01 to approve the
particular form of any proposed amendment, but it shall be sufficient if such
consent shall approve the substance thereof.  The manner of obtaining such
consents and of evidencing the authorization of the execution thereof by
Investor Certificateholders shall be subject to such reasonable requirements as
the Trustee may prescribe.

 

(f)                                   In executing or accepting any amendment
pursuant to this Section 10.01, the Trustee shall, upon request, be entitled to
receive and rely upon (i) an Opinion of Counsel stating that such amendment is
authorized pursuant to a specific provision of a Pooling and Servicing Agreement
and complies with such provision, (ii) a certificate from a Responsible Officer
of the Company stating that such (A) amendment shall not adversely affect the
interests of the Holders of any outstanding Investor Certificates in any
material respect except for Holders of the Series whose consent to such
amendment has been obtained in accordance with clause (b) of this Section 10.01
and (B) all conditions precedent to the execution and delivery of such amendment
shall have been satisfied in full and (iii) a Tax Opinion.

 

SECTION 10.02.                            Protection of Right, Title and
Interest to Trust.  The Company (or the Servicer on behalf of the Company) shall
cause each Pooling and Servicing Agreement, all amendments thereto and/or all
financing statements and continuation statements and any other necessary
documents covering the Holders’ and the Trustee’s right, title and interest to
the Trust and the Trust Assets to be promptly recorded, registered and filed,
and at all times to be kept recorded, registered and filed, all in such manner
and in such places as may be required by law fully to preserve and protect the
right, title and interest of the Trustee hereunder to all property comprising
the Trust.  The Company (or the Servicer on behalf of the Company) shall deliver
to the Trustee copies of, or filing receipts for, any document recorded,
registered or filed as

 

56

--------------------------------------------------------------------------------

 

provided above, as soon as available following such recording, registration or
filing.  In the event that the Servicer fails to file such financing or
continuation statements and the Trustee has received an Opinion of Counsel, at
the expense of the Company, that such filing is necessary to fully preserve and
to protect the Trustee’s right, title and interest in any Trust Asset then the
Trustee shall have the right to file the same on behalf of the Servicer and the
Company and the Trustee shall be reimbursed and indemnified by the Company for
making such filing.  The Company shall cooperate fully with the Servicer in
connection with the obligations set forth above and will execute any and all
documents reasonably required to fulfill the intent of this Section 10.02.

 

SECTION 10.03.                            Limitation on Rights of Holders.

 

(a)                                 The death or incapacity of any Holder shall
not operate to terminate this Agreement or the Trust, nor shall such death or
incapacity entitle such Holder’s legal representatives or heirs to claim an
accounting or to take any action or commence any proceeding in any court for a
partition or winding up of the Trust, nor otherwise affect the rights,
obligations and liabilities of the parties hereto or any of them.

 

(b)                                 Except with respect to the Investor
Certificateholders (and, if applicable, the Letter of Credit Banks and the
Liquidity Banks) as expressly provided in any Pooling and Servicing Agreement,
no Holder (nor the Letter of Credit Banks nor the Liquidity Banks) shall have
any right to vote or in any manner otherwise control the operation and
management of the Trust, or the obligations of the parties hereto; nor shall any
Holder (nor the Letter of Credit Banks nor the Liquidity Banks) be under any
liability to any third person by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

 

(c)                                  No Holder (nor the Letter of Credit Banks
nor the Liquidity Banks) shall have any right by virtue of any provisions of
this Agreement to institute any suit, action or proceeding in equity or at law
upon or under or with respect to this Agreement, unless such Holder (and, if
applicable, the Letter of Credit Banks and the Liquidity Banks) previously shall
have given to the Trustee written request to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the costs, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
(60) days after its receipt of such notice, request and offer of indemnity,
shall have neglected or refused to initiate any such action, suit or proceeding;
it being understood and intended, and being expressly covenanted by each Holder
(and, if applicable, the Letter of Credit Banks and the Liquidity Banks) with
every other Holder (and, if applicable, the Letter of Credit Banks and the
Liquidity Banks) and the Trustee, that no one or more Holder(s) (nor the Letter
of Credit Banks nor the Liquidity Banks) shall have any right in any manner
whatever by virtue or by availing itself or themselves of any provisions of the
Pooling and Servicing Agreements to affect, disturb or prejudice the rights of
any other of the Interests, or to obtain or seek to obtain priority over or
preference to any other such

 

57

--------------------------------------------------------------------------------


 

Holder (and, if applicable, the Letter of Credit Banks and the Liquidity Banks),
or to enforce any right under this Agreement, except in the manner herein
provided and for the equal, ratable and common benefit of all Holders (and, if
applicable, the Letter of Credit Banks and the Liquidity Banks).  For the
protection and enforcement of the provisions of this Section 10.03, each and
every Holder (and, if applicable, the Letter of Credit Banks and the Liquidity
Banks) and the Trustee shall be entitled to such relief as can be given either
at law or in equity.

 

(d)                                 By their acceptance of Interests pursuant to
this Agreement and the applicable Supplement, the Holders (and, if applicable,
the Letter of Credit Banks and the Liquidity Banks) agree to the provisions of
this Section 10.03.

 

SECTION 10.04.                            Governing Law.  THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT THAT ISSUES OF PERFECTION ARE GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION.

 

SECTION 10.05.                            Notices.  All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or three days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed to the Company, the Servicer
and the Trustee at their respective Notice Addresses, or to such other address
as may be hereafter notified by the respective parties hereto.

 

Any notice required or permitted to be mailed to a Holder shall be given by
first-class mail, postage prepaid, at the address of such Holder as shown in the
Certificate Register or the Exchange Register, as the case may be.  Any notice
so mailed within the time prescribed in any Pooling and Servicing Agreement
shall be conclusively presumed to have been duly given, whether or not the
Holder receives such notice.

 

SECTION 10.06.                            Severability of Provisions.  If any
one or more of the covenants, agreements, provisions or terms of any Pooling and
Servicing Agreement shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of such Pooling and
Servicing Agreement and shall in no way affect the validity or enforceability of
the other provisions of any Pooling and Servicing Agreement or of the Investor
Certificates or rights of the Holders.

 

SECTION 10.07.                            Assignment.  Notwithstanding anything
to the contrary contained herein, except as provided in Section 5.03 of the
Servicing Agreement, no Pooling and Servicing Agreement, nor any rights or
interests thereunder, may be assigned by the Company or the Servicer without the
prior written consent of the Trustee acting on behalf of the Holders of 66-2/3%
of the Invested Amount of each Outstanding Series (and, if applicable, the
Letter of Credit Banks holding at least 66-2/3% of the Letter of Credit
Commitment and the Liquidity

 

58

--------------------------------------------------------------------------------


 

Banks holding at least 66-2/3% of the Aggregate Liquidity Commitment) and
without the Rating Agency Condition having been satisfied with respect to such
assignment.

 

SECTION 10.08.                            Investor Certificates Nonassessable
and Fully Paid.  It is the intention of the parties to each Pooling and
Servicing Agreement that the Investor Certificateholders (and, if applicable,
the Letter of Credit Banks and the Liquidity Banks) shall not be personally
liable for obligations of the Trust, that the interests in the Trust represented
by the Investor Certificates shall be nonassessable for any losses or expenses
of the Trust or for any reason whatsoever and that Investor Certificates upon
authentication thereof by the Trustee pursuant to Section 5.02 are and shall be
deemed fully paid.

 

SECTION 10.09.                            Further Assurances.  The Company and
the Servicer agree to do and perform, from time to time, any and all acts
(including but not limited to the acts required by subsection 2.01(b) and
notifying related Obligors to the extent necessary to perfect the assignment of
any Purchased Loan from the Company to the Trust, except to the extent that the
relevant UCC and other similar laws (to the extent applicable) permit the
Company (or its assignees) to provide such notification subsequent to the
applicable Loan Purchase Date without materially impairing the Trust’s ownership
or security interest in the Trust Assets and without incurring material expenses
in connection with such notification) and to execute any and all further
instruments required or reasonably requested by the Trustee more fully to effect
the purposes of each Pooling and Servicing Agreement, including, without
limitation, the execution of any financing statements or continuation statements
relating to the Purchased Loans for filing under the provisions of the UCC (or
other applicable laws) of any applicable jurisdiction.

 

SECTION 10.10.                            No Waiver; Cumulative Remedies.  No
failure to exercise and no delay in exercising, on the part of the Trustee or
the Investor Certificateholders (or, if applicable, the Letter of Credit Agent,
any Letter of Credit Banks, the Administrative Agent or any Liquidity Bank), any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

 

SECTION 10.11.                            Counterparts.  This Agreement may be
executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

SECTION 10.12.                            Third-Party Beneficiaries.  This
Agreement will inure to the benefit of and be binding upon the parties hereto
and the Holders and their respective successors and permitted assigns.  Except
as otherwise provided in this Section 10.12 and in any Supplement, no other
Person will have any right or obligation hereunder.

 

59

--------------------------------------------------------------------------------


 

SECTION 10.13.                            Actions by Investor
Certificateholders.

 

(a)                                 Wherever in any Pooling and Servicing
Agreement a provision is made that an action may be taken or a notice, demand or
instruction given by Investor Certificateholders, such action, notice or
instruction may be taken or given by any Investor Certificateholders of any
Series, unless such provision requires a specific percentage of Investor
Certificateholders of a certain Series or all Series.

 

(b)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other act by an Investor Certificateholder
shall bind such Investor Certificateholder and every subsequent Holder of such
Investor Certificate issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof in respect of anything done or omitted to
be done by the Trustee, the Company, the Servicer in reliance thereon, whether
or not notation of such action is made upon such Investor Certificate.

 

SECTION 10.14.                            Merger and Integration.  Except as
specifically stated otherwise herein, this Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Servicing Agreement.  This Agreement and the Servicing Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

SECTION 10.15.                            Headings.  The headings herein are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

SECTION 10.16.                            No Setoff.  Except as expressly
provided in this Agreement or any other Transaction Document, the Trustee agrees
that it shall have no right of setoff or banker’s lien against, and no right to
otherwise deduct from, any funds held in the Collection Account for any amount
owed to it by the Company, the Servicer, any Holder, the Letter of Credit Agent,
any Letter of Credit Bank, the Administrative Agent or any Liquidity Bank.

 

SECTION 10.17.                            No Bankruptcy Petition.  Each of the
Trustee (for itself and on behalf of the Holders) and the Servicer hereby
covenant and agree that it will not institute against, or join with or assist
other Person in instituting against, the Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any Applicable Insolvency Laws.

 

SECTION 10.18.                            Limitation of Liability.  It is
expressly understood and agreed by the parties hereto that (a) each Pooling and
Servicing Agreement is executed and delivered by the Trustee, not individually
or personally but solely as Trustee of the Trust, in the exercise of the powers
and authority conferred and vested in it, (b) except with respect to
Section 8.15 hereof the representations, undertakings and agreements herein made
on the part of the Trust are made and intended not as personal representations,
undertakings and agreements by the Trustee, but are made and intended for the
purpose of binding only the Trust, (c) nothing herein contained shall be
construed as creating any liability on the Trustee, individually or personally,
to perform

 

60

--------------------------------------------------------------------------------


 

any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties who are signatories to this
Agreement and by any Person claiming by, through or under such parties;
provided, however, the Trustee shall be liable in its individual capacity for
its own willful misconduct or gross negligence and for any tax assessed against
the Trustee based on or measured by any fees, commission or compensation
received by it for acting as Trustee and (d) under no circumstances shall the
Trustee be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under any
Pooling and Servicing Agreement; provided further that this Section 10.18 shall
survive the resignation or removal of the Trustee.

 

Except as otherwise provided hereunder, the Company hereby agrees to indemnify
and hold harmless the Trustee, the Trust (for the benefit of the Holders), the
Holders, the Letter of Credit Agent, the Letter of Credit Banks, the
Administrative Agent and the Liquidity Banks (each, an “Indemnified Person”)
from and against any loss, liability, expense, damage or injury suffered or
sustained by reason of any acts, omissions or alleged acts or omissions arising
out of, or relating to, activities of the Company pursuant to any Pooling and
Servicing Agreement to which it is a party, including but not limited to any
judgment, award, settlement, reasonable attorneys’ fees and other reasonable
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim, except to the extent such loss,
liability, expense, damage or injury resulted from the gross negligence, bad
faith or willful misconduct of an Indemnified Person or resulted from the
performance of any Purchased Loan, market fluctuations or other market or
investment risk not attributable to acts or omissions or alleged acts or
omissions of the Company; provided, however, that any payments to be made by the
Company pursuant to this subsection shall be Company Subordinated Obligations. 
The indemnification obligations of the Company hereunder shall survive the
termination of any Pooling and Servicing Agreement or the resignation or removal
of the Trustee and shall be binding upon the Company, the Servicer and any
Successor Servicer.

 

SECTION 10.19.                            Certain Information.  The Servicer and
the Company shall promptly provide to the Trustee such information in computer
tape, hard copy or other form regarding the Purchased Loans as the Trustee may
reasonably determine to be necessary to perform its obligations hereunder.

 

SECTION 10.20.                            Responsible Officer Certificates; No
Recourse.  Any certificate executed and delivered by a Responsible Officer of
the Company, the Servicer or the Trustee pursuant to the terms of the
Transaction Documents shall be executed by such Responsible Officer not in an
individual capacity but solely in his or her capacity as an officer of the
Company, the Servicer or the Trustee, as applicable, and such Responsible
Officer will not be subject to personal liability as to matters contained in the
certificate.  A director, officer, employee or shareholder, as such, of the
Servicer or the Company shall not have liability for any obligation of the
Servicer or the Company hereunder or under any Transaction Document or for any
claim based on, in respect of, or by reason of, any Transaction Document, unless
such claim

 

61

--------------------------------------------------------------------------------


 

results from the gross negligence, fraudulent acts or willful misconduct of such
director, officer, employee or shareholder.

 

SECTION 10.21.                            JPMorgan Chase Conflict Waiver. 
JPMorgan Chase acts as Depositary, Administrative Agent, Liquidity Bank and may
provide other services or facilities from time to time (the “JPMorgan Chase
Roles”).  Each of the parties hereto (including the holders of the Certificates
by purchase thereof) and each Liquidity Bank acknowledges and consents to any
and all JPMorgan Chase Roles, waives any objections it may have to any actual or
potential conflict of interest caused by JPMorgan Chase’s acting as
Administrative Agent, Depositary or as Liquidity Bank hereunder and acting as or
maintaining any of the JPMorgan Chase Roles, and agrees that in connection with
any JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking, any
action which it in its discretion deems appropriate.

 

SECTION 10.22.                            Conversion of Approved Currencies into
Dollars.  Unless the context otherwise requires, any calculation of an amount or
percentage that is required to be made by the Trustee or Servicer under the
Transaction Documents shall be made by first converting any amounts denominated
in Approved Currencies other than Dollars into Dollars at the Rate of Exchange.

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Servicer and the Trustee have caused this
Fifth Amended and Restated Pooling Agreement to be duly executed by their
respective officers as of the day and year first above written.

 

 

BUNGE FUNDING, INC.

 

 

 

 

 

 

 

By:

/s/Morris Kalef

 

Name:

Morris Kalef

 

Title:

President

 

 

 

 

 

 

 

BUNGE MANAGEMENT SERVICES, INC.,

 

as Servicer

 

 

 

 

 

 

 

By:

/s/T.K. Chopra

 

Name:

T. K. Chopra

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

THE BANK OF NEW YORK, not in its individual capacity but solely as Trustee

 

 

 

 

 

 

 

By:

/s/Karon F. Greene

 

Name:

Karon F. Greene

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Bunge Master Trust, Internal Operating Procedures Memorandum

 

The purpose of this memo is to set forth the standard operating procedures to be
taken by The Bank of New York, as Trustee under the Bunge Master Trust Pooling
Agreement (the “Pooling Agreement”), the Servicing Agreement (the “Servicing
Agreement”), and each Supplement (the “Supplement”), (together, the
“Agreements”) with respect to the Monthly Settlement Statement and Daily Report
which are required to be provided to the Trustee by the Servicer pursuant to the
Agreements.

 

All defined terms used herein and not otherwise defined herein have the meanings
assigned to them under the Agreements.

 

1.                                      Procedures to be followed with respect
to the Daily Report delivered to the Trustee by the Servicer.

 

a)                                     The following procedures are to be
performed with respect to each Daily Report delivered to the Trustee by the
Servicer:

 

(i)                                                  Compare the deposits as
reported on that day by the Servicer in the Daily Report to the actual amounts
deposited to the Collection Account on such date;

 

(ii)                                              With respect to the
reconcilement of each of the Trust Accounts set forth in the Daily Report,
compare the beginning balance as reported by the Servicer in the Daily Report to
the amount on deposit in the Trust Accounts per the accounting records of The
Bank of New York;

 

(iii)                                          Compare the Allocated Loan Amount
to the Target Loan Amount, as indicated in the Daily Report,

 

(iv)                                            Perform each of the account
transfers set forth in the Daily Report, as directed by the Servicer.

 

b)                                     Through the use of an Excel spread sheet
prepared in a format which mirrors the Daily Report, the following procedure
shall be performed once per each week with respect to the Daily Report delivered
by the Servicer:

 

Following the input of required variables and spread sheet execution, compare
the resulting figures against those specified in the Daily Report provided by
the Servicer.

 

A-1

--------------------------------------------------------------------------------


 

 

2.                                      Procedures to be followed with respect
to each Monthly Settlement Statement delivered by the Servicer.

 

a)                                     Through the use of an Excel spread sheet
prepared in a format which mirrors the Monthly Settlement Statement, the
following procedure shall be performed with respect to the Monthly Settlement
Statement delivered by the Servicer:

 

Following the input of required variables and spread sheet execution, compare
the resulting figures against those specified in the Monthly Settlement
Statement provided by the Servicer.

 

(b)                                 With respect to the reconcilement of each of
the Trust Accounts set forth on the Monthly Settlement Statement, we will
compare the beginning and ending balances as reported by the Servicer on the
Monthly Settlement Statement to the amounts which were on deposit in the Trust
Accounts per the accounting records of The Bank of New York as of the applicable
date.

 

3.                                      Actions to be taken with respect to the
discovery of a discrepancy.

 

Upon discovery of any material discrepancy between the amounts reported by the
Servicer and the amounts calculated as provided above, the Trustee shall notify
the Servicer.  The Servicer shall then have ten business days to resolve such
discrepancy before the Trustee shall be obligated to give notice to the
Certificateholders (and, if applicable, the Letter of Credit Agent and the
Administrative Agent) and each Rating Agency.

 

THIS INTERNAL OPERATING PROCEDURES MEMORANDUM CONSTITUTES CONFIDENTIAL AND
PROPRIETARY INFORMATION OF THE BANK OF NEW YORK.  THIS MEMORANDUM SHALL NOT BE
DISTRIBUTED OR IN ANY WAY COMMUNICATED TO ANY PERSON NOT A PARTY TO THE
AGREEMENT OR THE SUPPLEMENT OR A RATING AGENCY WITHOUT THE PRIOR WRITTEN CONSENT
OF THE CHASE MANHATTAN BANK.

 

A-2

--------------------------------------------------------------------------------


 

Schedule 2

 

Identification of Trust Accounts

 

Collection Account #200803

The Bank of New York

101 Barclay Street

New York, NY 10286

 

S2-1

--------------------------------------------------------------------------------


 

Schedule 3

 

Location of Chief Executive Office and Jurisdiction
of Formation of the Company

 

Chief Executive Office:

 

50 Main Street

 

 

White Plains, New York 10606

 

 

 

Jurisdiction of Formation:

 

Delaware

 

S3-1

--------------------------------------------------------------------------------
